Exhibit 10.1

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and among

CBC SETTLEMENT FUNDING, LLC,

CBC MANAGEMENT SERVICES GROUP, LLC,

ASTA FUNDING, INC.

AND THE OTHER PARTIES HERETO

 

 

Dated as of December 31, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   ARTICLE I   Purchase and Sale of Membership Interests; Closing  
  1        1.01.    Purchase and Sale of the Membership Interests     1   
    1.02.    Closing Date     2        1.03.    Deliveries at the Closing     2
       1.04.    Closing Payments     4        1.05.    Adjustment of the Base
Purchase Price at Closing     5        1.06.    Adjustments to the Purchase
Price After the Closing     5    ARTICLE II   Representations and Warranties
Relating to the Sellers     7        2.01.    Organization and Authority;
Enforceability     7        2.02.    Beneficial Ownership     8   
    2.03.    Non-Contravention; Consents     8        2.04.    Broker’s Fees    
8        2.05.    Proceedings     8    ARTICLE III   Representations and
Warranties Relating to the Companies     9        3.01.    Organization and
Standing; Books and Records     9        3.02.    Membership Interests     10   
    3.03.    Non-contravention     11        3.04.    Authority; Execution and
Delivery; Enforceability     11        3.05.    Consents     12   
    3.06.    Assets     12        3.07.    Financial Statements; Projections;
Indebtedness     12        3.08.    No Undisclosed Liabilities     13   
    3.09.    Assets Other than Real Property Interest or Intellectual Property  
  13        3.10.    Owned and Leased Real Properties; Title to Properties    
13        3.11.    Intellectual Property     14        3.12.    Contracts     17
       3.13.    Permits     19        3.14.    Insurance     19   
    3.15.    Taxes     20        3.16.    Proceedings     22   
    3.17.    Employee Benefit Plans     23        3.18.    Labor and Employment
Matters     25        3.19.    Absence of Changes or Events     26   
    3.20.    Compliance with Laws     27        3.21.    Environmental Matters  
  28        3.22.    Accounts Receivable and Payable     28   
    3.23.    Related Party Transactions     28        3.24.    Financial
Advisors     29        3.25.    Bank Accounts     29   

 

-i-



--------------------------------------------------------------------------------

    3.26.    Structured Settlement Activities     29        3.27.    Criminal
Activity     30        3.28.    Blue Bell Receivables Transaction Documents    
30        3.29.    Representations Complete     30    ARTICLE IV  
Representations and Warranties of the Purchaser     31   
    4.01.    Organization, Standing and Power     31        4.02.    Authority;
Execution and Delivery; and Enforceability     31        4.03.    No Conflicts;
Consents     31        4.04.    Litigation     31        4.05.    Broker’s Fees
    31        4.06.    Solvency     32    ARTICLE V   Covenants     32   
    5.01.    Publicity     32        5.02.    Further Assurances     32   
    5.03.    Solicitation or Hiring of Employees; Non-competition     32   
    5.04.    Release by Sellers     33        5.05.    Resignation of Managers
and Officers; Powers of Attorney; Licenses     35   
    5.06.    Confidentiality     35        5.07.    Key Main Insurance     35   
    5.08.    Limitation on Distribution by Holding Company     35   
    5.09.    Names     35        5.10.    Amendment to Loan Agreement     36   
    5.11.    Landlord Consent     36    ARTICLE VI   Closing Conditions     36
       6.01.    Conditions Precedent to Obligations of the Purchaser     36   
    6.02.    Conditions Precedent to Obligations of the Sellers     37   
ARTICLE VII   Certain Tax Matters     38        7.01.    Tax Indemnification    
38        7.02.    Straddle Period     39        7.03.    Responsibility for
Filing Tax Returns     39        7.04.    Cooperation on Tax Matters     39   
    7.05.    Tax-Sharing Agreements     39        7.06.    Certain Taxes     39
   ARTICLE VIII   Indemnification     40        8.01.    Survival Periods     40
       8.02.    Indemnification by the Sellers     41   
    8.03.    Indemnification by the Purchaser     42   
    8.04.    Indemnification Procedures     42        8.05.    Other     44   
    8.06.    No Prejudice     45        8.07.    Tax Treatment of Indemnity
Payments     45        8.08.    Contribution     45   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX   General Provisions     46        9.01.    Fees and Expenses     46
       9.02.    Binding Effect; Assignment     46        9.03.    No Third-Party
Beneficiaries     46        9.04.    Notices     46   
    9.05.    Interpretation; Exhibits and Schedules     47   
    9.06.    Entire Agreement; Amendments and Waivers     47   
    9.07.    Severability     47        9.08.    Jurisdiction; Waiver of Jury
Trial     48        9.09.    Specific Performance     48   
    9.10.    Governing Law     48        9.11.    Counterparts     48   
    9.12.    Seller Representative     49    ARTICLE X   Certain Definitions    
50   

Schedules

Disclosure Schedule

Exhibits

Exhibit A.    Estimated Working Capital Examples

Exhibit B.    Operating Company Operating Agreement

Exhibit C.    Goodman Employment Agreement

Exhibit D.    Skyrm Employment Agreement

Exhibit E.    Flow of Funds Memorandum

 

-iii-



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated as of December 31, 2013 (this
“Agreement”), is entered into by and among CBC Settlement Funding, LLC, a
Delaware limited liability company (the “Operating Company”) and CBC Management
Services Group, LLC, a Pennsylvania limited liability company (the “Management
Company” and, together with the Operating Company, collectively, the “Companies”
and, individually, each a “Company”), Asta Funding, Inc., a Delaware corporation
(the “Purchaser”), CBC Holding Company, LLC, a Delaware limited liability
company (the “Holding Company”), and the parties set forth on Schedule I
attached hereto (collectively, the “Members” and, together with the Holding
Company, collectively, the “Sellers” and, individually, each a “Seller”).

WHEREAS, the Holding Company owns all of the issued and outstanding membership
interests of the Operating Company and the other Sellers own all of the issued
and outstanding membership interests of the Management Company and the Holding
Company;

WHEREAS, the Sellers desire to sell, and the Purchaser desires to purchase,
(i) one hundred percent (100.0%) of the membership interests of the Management
Company from the Members as set forth on Schedule I (collectively, the
“Management Company Interests”), and (ii) one hundred percent (100.0%) of the
membership interests of the Operating Company from the Holding Company as set
forth on Schedule I (the “Operating Company Interests” and, together with the
Management Company Interests, collectively, the “Membership Interests”), all in
accordance with and subject to the terms and conditions set forth herein; and

WHEREAS, the parties contemplate that, as soon as practicable after the Closing
Date, the Management Company will be merged into the Operating Company, with the
Operating Company being the sole remaining legal entity.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions set forth
herein, the Sellers and the Purchaser hereby agree as follows:

ARTICLE I

Purchase and Sale of Membership Interests; Closing

1.01. Purchase and Sale of the Membership Interests. On the terms and subject to
the conditions of this Agreement, at the Closing, (a) the Members shall sell,
transfer and deliver the Management Company Interests to the Purchaser or a
designee of the Purchaser designated by the Purchaser in writing to the Sellers
not less than three (3) Business Days prior to the Closing, free and clear of
any and all Liens, and the Purchaser shall purchase the Management Company
Interests from the Members, and (b) the Holding Company shall sell, transfer and
deliver the Operating Company Interests to the Purchaser or a designee of the
Purchaser designated by the Purchaser in writing to the Sellers not less than
three (3) Business Days prior to the Closing, free and clear of any and all
Liens, and the Purchaser or such designee shall purchase the Operating Company
Interests from the Holding Company (clauses (a) and (b), collectively, the
“Sale”). In consideration of the sale, transfer and delivery of the Membership
Interests by the Sellers in accordance with this Section 1.01, at the Closing,
the Purchaser shall pay to the Sellers an aggregate amount equal to Five Million
Six Hundred Fifty Thousand Dollars ($5,650,000.00) plus an amount equal to
eighty percent (80%) of the Net Present Value of the Incremental Assets as of
the Closing Date (the “Base Purchase Price”), which shall be adjusted at Closing
pursuant to Section 1.05 and adjusted after Closing pursuant to Section 1.06
(the Base Purchase Price as so adjusted, the “Purchase Price”) and payable as
set forth herein.



--------------------------------------------------------------------------------

1.02. Closing Date. The purchase and sale of the Membership Interests (the
“Closing”) shall take place remotely via the exchange of documents and
signatures on the date hereof at the law offices of Lowenstein Sandler LLP or
such other date, time and place as shall be agreed upon in writing by the
parties hereto (the “Closing Date”).

1.03. Deliveries at the Closing.

(a) At the Closing, the Companies and the Sellers shall deliver or cause to be
delivered to the Purchaser the following:

(i) a certificate duly executed by the President of the Management Company and a
Manager of the Operating Company (the “Closing Certificate”) setting forth:

(A) an estimate of the Working Capital as of the Closing Date determined on a
basis consistent with the accounting principles used in connection with the
preparation of the Financial Statements as provided in Section 3.07 (the
“Balance Sheet Principles” and, such estimate of the Working Capital in
accordance with this clause (A), the “Estimated Closing Working Capital”);

(B) the amount of the Indebtedness of the Companies as of the Closing Date,
other than Remaining Indebtedness (the “CBC Indebtedness”), together with
payment instructions for each lender related thereto, as provided in the Debt
Payoff Letters (as defined in Section 1.03(a)(xiii) below);

(C) an estimate of eighty percent (80%) of the Net Present Value of the
Incremental Assets as of the Closing Date (the “Estimated Incremental Asset
Value”), together with a list of all the Acquired Structured Settlements
included in the Incremental Assets; and

(D) the calculation of the Adjusted Purchase Price.

The Estimated Closing Working Capital shall be calculated in the same manner as
the examples provided in Exhibit A attached hereto.

(ii) the Amended and Restated Operating Agreement of the Operating Company in
the form attached hereto as Exhibit B (the “Operating Company Operating
Agreement”), duly executed by the applicable parties;

 

-2-



--------------------------------------------------------------------------------

(iii) the Employment Agreement between the Management Company and James Goodman
in the form attached hereto as Exhibit C (the “Goodman Employment Agreement”),
duly executed by Mr. Goodman;

(iv) the Employment Agreement between the Management Company and William Skyrm
in the form attached hereto as Exhibit D (the “Skyrm Employment Agreement”),
duly executed by Mr. Skyrm;

(v) instruments of assignment reasonably satisfactory to the Purchaser,
evidencing the transfer and assignment of the Membership Interests to the
Purchaser or its designee, and such other instruments as may be reasonably
requested by the Purchaser to vest full legal and beneficial ownership of the
Membership Interests in the Purchaser or its designee, free and clear of any
Liens;

(vi) the Required Consents;

(vii) a certificate of the President of the Operating Company in form and
substance reasonably acceptable to the Purchaser, (A) attaching the
Organizational Documents of the Operating Company; (B) identifying each of the
managers and officers of the Operating Company; and (C) certifying (1) the names
and the signatures of the Operating Company’s officers authorized to sign this
Agreement and each of the Ancillary Agreements to which the Operating Company is
a party, (2) the authorization of the board of managers and the members of the
Operating Company of the execution, delivery and performance of this Agreement
and each of the Ancillary Agreements to which the Operating Company is a party
and the consummation of the sale of the Operating Company Interests and the
other transactions contemplated hereby and thereby, and (3) such good standing
certificates of the Operating Company as the Purchaser shall reasonably request;

(viii) a certificate of the Secretary of the Management Company in form and
substance reasonably acceptable to the Purchaser, (A) attaching the
Organizational Documents of the Management Company, each as effect immediately
prior to the Closing; (B) identifying each of the managers and officers of the
Management Company; and (C) certifying (1) the names and the signatures of the
Management Company’s officers authorized to sign this Agreement and each of the
Ancillary Agreements to which the Management Company is a party, (2) the
authorization of the board of managers and the members of the Management Company
of the execution, delivery and performance of this Agreement and each of the
Ancillary Agreements to which the Management Company is a party and the
consummation of the sale of the Management Company Interests and the other
transactions contemplated hereby and thereby, and (3) such good standing
certificates of the Management Company as the Purchaser shall reasonably
request;

(ix) a certificate of the Secretary of the Holding Company in form and substance
reasonably acceptable to the Purchaser, certifying (A) the names and the
signatures of the Holding Company’s officers authorized to sign this Agreement
and each of the Ancillary Agreements to which the Holding Company is a party,
and (B) the authorization of the board of managers and the members of the
Holding Company of the execution, delivery and performance of this Agreement and
each of the Ancillary Agreements to which the Holding Company is a party and the
consummation of the Sale and the other transactions contemplated hereby and
thereby;

 

-3-



--------------------------------------------------------------------------------

(x) a certificate of the Secretary of J&M Ventures I, LLC (“J&M Ventures”) in
form and substance reasonably acceptable to the Purchaser, (A) certifying
(1) the names and the signatures of J&M Ventures’ officers authorized to sign
this Agreement and each of the Ancillary Agreements to which J&M Ventures is a
party, and (2) the authorization of the board of managers and the members of J&M
Ventures of the execution, delivery and performance of this Agreement and each
of the Ancillary Agreements to which J&M Ventures is a party and the
consummation of the Sale and the other transactions contemplated hereby and
thereby;

(xi) payoff letters satisfactory to the Purchaser from each Person to whom any
portion of Indebtedness of the Companies is owed, not including the Remaining
Indebtedness (the “Debt Payoff Letters”);

(xii) evidence satisfactory to the Purchaser of the release of all Liens other
than Permitted Liens on the assets of the Companies;

(xiii) preliminary invoices and final payoff letters satisfactory to the
Purchaser from each Person to whom any portion of the CBC Transaction Expenses
is owed (the “CBC Transaction Expenses Payoff Letters”);

(xiv) such other documents and instruments as reasonably requested by the
Purchaser.

(b) At the Closing, the Purchaser shall deliver or cause to be delivered to the
Sellers the following:

(i) the Operating Company Operating Agreement, duly executed by the Purchaser or
its designee;

(ii) the Goodman Employment Agreement, duly executed by the Purchaser or its
designee;

(iii) the Skyrm Employment Agreement, duly executed by the Purchaser or its
designee; and

(iv) the Penn Funding Loan Agreement.

1.04. Closing Payments. At the Closing:

(a) Closing Consideration. The Purchaser shall deliver to the Sellers by wire
transfer of immediately available funds an aggregate amount in cash equal to the
Adjusted Purchase Price (the “Closing Consideration”), which Closing
Consideration shall be delivered to the Sellers in accordance with the Flow of
Funds Memorandum in the form attached hereto as Exhibit E.

 

-4-



--------------------------------------------------------------------------------

(b) CBC Indebtedness. The Purchaser shall pay the Estimated CBC Indebtedness
(other than the Remaining Indebtedness) set forth in the Closing Certificate out
of the Closing Consideration funds in accordance with the payment instructions
contained in the Closing Certificate and the Debt Payoff Letters.

(c) CBC Transaction Expenses. The Purchaser shall pay the CBC Transaction
Expenses set forth in the Closing Certificate out of the Closing Consideration
funds in accordance with this Section 1.04 and the payment instructions
contained in the Closing Certificate and the CBC Transaction Expenses Payoff
Letters; provided, however, that the Purchaser may withhold or pay to the
Companies any amounts otherwise payable as a CBC Transaction Expense that are
required to be deducted and withheld under any provision of federal, state,
local or foreign Tax Law. To the extent that amounts are withheld in accordance
with this Section 1.04, the withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the Person from whom such amounts were
withheld.

1.05. Adjustment of the Base Purchase Price at Closing. The Base Purchase Price
shall be adjusted as set forth in this Section 1.05 at the Closing (the Base
Purchase Price, as so adjusted, shall be referred to as the “Adjusted Purchase
Price”). The Adjusted Purchase Price shall be equal to:

(a) the Base Purchase Price, minus

(b) the amount, if any, by which the Estimated Closing Working Capital is less
than negative One Hundred Ninety Four Thousand, Five Hundred Ninety Two Dollars
(-$194,592.00) (the “WC Target”), plus

(c) the amount, if any, by which the Estimated Closing Working Capital is
greater than the WC Target, minus

(d) the Estimated CBC Transaction Expenses, minus

(e) the CBC Indebtedness.

1.06. Adjustments to the Purchase Price After the Closing.

(a) As soon as reasonably practicable after the Closing Date, and no later than
ninety (90) calendar days after the Closing Date, the Purchaser shall deliver to
the Sellers a detailed statement (the “Closing Date Statement”), setting forth
the Purchaser’s proposed final (i) CBC Transaction Expenses, (ii) list of
Acquired Structured Settlements included in the Incremental Assets and
calculation of the Net Present Value of the Incremental Assets as of the Closing
Date, (iii) the CBC Indebtedness as of the Closing Date, (iv) Working Capital as
of the Closing Date and (v) the Purchase Price. The CBC Indebtedness as of the
Closing Date, Net Present Value of the Incremental Assets and the Working
Capital as of the Closing Date shall be determined on a basis consistent with
the Balance Sheet Principles and calculated in the same manner as the examples
provided in Exhibit A attached hereto. If no Closing Date Statement is received
by the Sellers on or prior to 11:59 p.m. (Eastern Time) on the last day of such
ninety (90) day period, the Sellers shall provide the Purchaser with written
notice. If the Purchaser fails to provide a Closing Date Statement to the
Sellers within ten (10) days of Seller’s written notice, no adjustment shall be
made to the Purchase Price pursuant to this Section 1.06 and the Purchase Price
and the amounts set forth on the Closing Certificate shall be final and binding
on the parties hereto.

 

-5-



--------------------------------------------------------------------------------

(b) During the thirty (30) day period following the Sellers’ receipt of the
Closing Date Statement, the Purchaser shall provide the Sellers with access to
each of the Companies’ officers, books and records (including work papers) to
the extent reasonably necessary in connection with the Sellers’ review of the
Closing Date Statement. The Closing Date Statement shall become final and
binding upon the parties on the 30th day following delivery thereof, unless the
Sellers give written notice of their disagreement with respect to such Closing
Date Statement (a “Notice of Disagreement”) to the Purchaser on or prior to such
date. Any Notice of Disagreement shall specify in reasonable detail the nature
of any disagreement so asserted.

(c) If no Notice of Disagreement is received by the Purchaser on or prior to
11:59 p.m. (Eastern Time) on the last day of such thirty (30) day period, the
Closing Date Statement shall be deemed accepted by the Sellers. If any such
Notice of Disagreement is timely provided, the Purchaser and the Sellers shall
use commercially reasonable efforts for a twenty (20)-day period (or such longer
period upon which they may mutually agree in writing signed by both parties) to
resolve any disagreements with respect to the Closing Date Statement. At the end
of such twenty (20)-day period (or such longer period upon which the parties may
have mutually agreed in writing), if the parties are unable to resolve any such
disagreements, then Giordano and Associates CPAs, P.C. or such other national
independent accounting firm mutually acceptable to the Purchaser and the Sellers
(the “Independent Accounting Firm”) shall resolve any remaining disagreements.
The Purchaser and the Sellers agree to execute, if requested by the Independent
Accounting Firm, an engagement letter in customary form. All fees and expenses
relating to the work to be performed by the Independent Accounting Firm shall be
paid equally by the Purchaser and the Sellers. The Independent Accounting Firm
shall act as an arbitrator to determine, based solely on written submissions by
the Sellers and the Purchaser, and not by independent review or testimony of any
type, only those issues and amounts still in dispute and shall be limited to
those adjustments, if any, that need be made for the Closing Date Statement to
comply with this Agreement. The Independent Accounting Firm shall address only
those items in dispute and may not assign a value greater than the greatest
value for such item claimed by either the Purchaser or the Sellers or smaller
than the smallest value for such item claimed by either such party. The
Independent Accounting Firm’s determination shall be requested to be made within
thirty (30) days after the conclusion of the presentation of evidence by the
Purchaser and the Sellers, and shall be set forth in a written statement
delivered to such parties. Such determinations shall be final, binding and
conclusive for all purposes of this Agreement and shall not be subject to any
further recourse by any party pursuant to any provision of this Agreement,
absent fraud or manifest error. Judgment may be entered upon the determination
of the Independent Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced.

 

-6-



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, the “Final Statement” shall be one of the
following:

(i) the Closing Certificate if the Purchaser fails to deliver a Closing Date
Statement within the period set forth in Section 1.06(a);

(ii) the Closing Date Statement in the event the Sellers do not deliver a Notice
of Disagreement in the thirty (30) day period specified above;

(iii) a closing date statement mutually agreed upon by the Purchaser and the
Sellers; or

(iv) if the Purchaser and the Sellers are unable to agree upon a closing date
statement, the document setting forth the determination of the Independent
Accounting Firm.

The date on which the Final Statement is determined in accordance with this
Section 1.06(d) is hereinafter referred to as the “Determination Date.”

(e) On the Determination Date, the final Purchase Price shall be re-calculated
using the adjusted CBC Transaction Expenses, and Net Present Value of the
Incremental Assets set forth on the Final Statement, and the adjusted CBC
Indebtedness set forth on the Final Statement (the “Adjusted Incremental Asset
Value”) and the adjusted Working Capital set forth on the Final Statement (the
“Adjusted Working Capital”), instead of the estimates thereof that were used in
calculating the Adjusted Purchase Price. If the final Purchase Price as
calculated pursuant to this Section 1.06(e) based on the Final Statement is less
than the Adjusted Purchase Price, the Sellers shall pay to the Purchaser the
amount of such difference by wire transfer in immediately available funds. If
the final Purchase Price as calculated pursuant to this Section 1.06(e) is
greater than the Adjusted Purchase Price, the Purchaser shall, within ten
(10) Business Days after the Determination Date, make payment to the Sellers by
wire transfer in immediately available funds of the amount of such difference in
accordance with the Payment Instructions.

ARTICLE II

Representations and Warranties Relating to the Sellers

The Sellers hereby represent and warrant to the Purchaser as follows:

2.01. Organization and Authority; Enforceability. Each Seller has all legal
capacity and has taken all action necessary in order to execute, deliver and
perform his or its obligations under this Agreement and each of the Ancillary
Agreements to which he or it is a party and to consummate the transactions
contemplated by this Agreement and each such Ancillary Agreement. This Agreement
and each of the Ancillary Agreements to which any of the Sellers are a party
have been duly executed and delivered by each such Seller and (assuming due
authorization, execution and delivery by the Purchaser) constitute the legal,
valid and binding obligation of each such Seller, enforceable in accordance with
their respective terms, as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar
Applicable Laws relating to or affecting creditors’ rights, and to general
equitable principles (the “Bankruptcy and Equity Exception”).

 

-7-



--------------------------------------------------------------------------------

2.02. Beneficial Ownership. Each Seller is the sole record and beneficial owner
of the Membership Interests set forth on Schedule I opposite such Seller’s name.
Each Seller has good and valid title to such Membership Interests, free and
clear of all Liens. Except as set forth in the Organizational Documents of the
Companies, each Seller has the full and unrestricted right, power and authority
to sell and transfer such Membership Interests to the Purchaser or its designee
as contemplated by this Agreement. No Seller is a party to any option, warrant,
purchase right, or other Contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any Equity Interests of the Companies
(other than this Agreement and as set forth in the Organizational Documents of
the Companies). Upon delivery of the Membership Interests to the Purchaser or
its designee at the Closing, the Purchaser will acquire sole legal and
beneficial ownership of such Membership Interests, free and clear of all Liens.
Other than this Agreement and the Organizational Documents of the Companies, the
Membership Interests are not subject to any voting trust agreement or other
Contracts, including, any Contract restricting or otherwise relating to the
voting, distribution rights or disposition of the Membership Interests. Upon the
Closing, upon execution and delivery of the Operating Company Operating
Agreement, twenty percent (20%) of the equity of the Operating Company shall be
owned equally by William Skyrm and James Goodman.

2.03. Non-Contravention; Consents. Except as set forth on Schedule 2.03, the
execution, delivery and performance by each Seller of this Agreement and each of
the Ancillary Agreements to which he or it is a party do not, and the
consummation by the Seller of the transactions contemplated hereby and thereby
will not (a) require any consent, approval or other authorization of, or filing
with or notification to, any Governmental Entity, (b) contravene or conflict
with, or result in any violation or breach of any Applicable Laws applicable to
each Seller, (c) result in any material violation or breach of, or constitute a
default (with or without notice or lapse of time or both) under, any Contract to
which each Seller is a party (d) require any consent, approval or other
authorization of, or filing with or notification to, any third party or (e) give
any Governmental Entity or other Person a right to challenge the transactions
contemplated by this Agreement.

2.04. Broker’s Fees. Except as set forth in Schedule 2.04, no Seller has
Liability to pay any fees or commissions to any broker, finder or agent with
respect to this Agreement, the Sale or the other transactions contemplated by
this Agreement.

2.05. Proceedings. There is no Proceeding pending or, to the Knowledge of any
Seller, threatened against any Seller, or to which any Seller is otherwise a
party relating to this Agreement or any Ancillary Agreement or the transactions
contemplated hereby and thereby, and to the Knowledge of any Seller, there are
no set of facts or circumstances that could reasonably be expected to form a
basis for any such Proceeding.

2.06. FIRPTA. No Seller is a foreign person as defined in Code Section 1445.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties Relating to the Companies

Contemporaneously with the execution and delivery of this Agreement by the
Companies and the Sellers, the Companies and the Sellers shall deliver to the
Purchaser a disclosure schedule with numbered schedules corresponding to the
relevant sections in this Agreement (the “Disclosure Schedule”). Matters set
forth in the Disclosure Schedule are not necessarily limited to matters required
by the Agreement to be reflected in the Disclosure Schedule. Nothing in this
Agreement or in the Disclosure Schedule constitutes an admission that any
information disclosed, set forth or incorporated by reference in the Disclosure
Schedule or in this Agreement is material, constitutes a CBC Material Adverse
Effect or is otherwise required by the terms of this Agreement to be so
disclosed, set forth or incorporated by reference. Any disclosure set forth in
any particular section of the Disclosure Schedule will be deemed disclosed for
any other Section of the Disclosure Schedule to the extent that its relevance or
applicability to such other Section of the Disclosure Schedule is reasonably
apparent. The specification of any dollar amount in the representations and
warranties contained in this Agreement or the inclusion of any specific item in
the Disclosure Schedule is not intended to imply that such amounts are within or
outside the Ordinary Course of Business for purposes of this Agreement.

For purposes of the following representations and warranties (other than those
in Sections 3.01, 3.02, 3.03, 3.04 and 3.05), the term “the Company” shall
include any Subsidiaries of the Company, unless otherwise noted herein.

Subject to the exceptions and qualifications set forth in the Disclosure
Schedule, the Companies and the Sellers jointly and severally hereby represent
and warrant to the Purchaser as follows:

3.01. Organization and Standing; Books and Records.

(a) Each of the Companies is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of formation and is duly qualified
or authorized to do business as a foreign entity and is in good standing under
the Laws of each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where such failure, individually or in the aggregate, is not reasonably likely
to have a CBC Material Adverse Effect. Schedule 3.01(a) lists the jurisdictions,
if any, in which each Company is qualified to do business. Each Company has full
limited liability company power and authority necessary to enable it to own,
lease or otherwise hold its properties and assets and to carry on its business
as conducted as of the date of this Agreement.

(b) Schedule 3.01(b) sets forth all of the Subsidiaries directly or indirectly
owned by the Companies. Except as set forth on Schedule 3.01(b), the Companies
own all of the outstanding equity securities of each such Subsidiary and there
are no outstanding options, warrants, calls, rights or commitments or any other
agreements of any character relating to distribution rights (other than
distribution rights provided for in the Organizational Documents of such
Subsidiary) or to the sale, allotment, issuance or voting of, or the granting of
rights to acquire, any membership interest or equity security of such
Subsidiary, or any securities or other instruments convertible into,
exchangeable for or evidencing the right to purchase any Equity Interests of
such Subsidiary. Except for the Equity Interests of the Subsidiaries listed on
Schedule 3.01(b), the Companies do not own or control and have never owned or
controlled, directly or indirectly, any interest in any other corporation,
partnership, trust, joint venture, limited liability company, association, or
other business entity. Each Subsidiary listed on Schedule 3.01(b) is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of formation and is duly qualified or authorized to do business as
a foreign entity and is in good standing under the Laws of each jurisdiction in
which the conduct of its business or the ownership of its properties requires
such qualification or authorization, except where such failure, individually or
in the aggregate, is not reasonably likely to have a CBC Material Adverse
Effect. Each such Subsidiary has full limited liability company power and
authority necessary to enable it to own, lease or otherwise hold its properties
and assets and to carry on its business as conducted as of the date of this
Agreement.

 

-9-



--------------------------------------------------------------------------------

(c) Schedule 3.01(c) sets forth the name and title of each officer and manager
(or similarly empowered individual) of each of the Companies. Except as set
forth on Schedule 3.01(c), no Person has the authority to act on behalf of, or
bind, the Companies.

(d) The minute books and records of the Companies contain substantially complete
records of all material actions taken at all meetings and by all written
consents in lieu of meetings of the board of managers of the Companies, or any
committees thereof, and the members of the Companies. The membership interest
ledger and related transfer records of the Companies represent a true, complete
and correct record of all issuances and transfers of the membership interests of
the Companies. The books and records of the Companies (i) accurately and fairly
reflect in all material respects the business and condition of such Company and
the transactions and the assets and liabilities of such Company, and (ii) have
been maintained in all material respects in accordance with good business and
bookkeeping practices. Without limiting the generality of the foregoing, the
Companies have not engaged in any material transaction with respect to its
business or its operations, maintained any bank account or used any funds in the
conduct thereof except for transactions, bank accounts and funds that have been
and are reflected in the normally maintained books and records of the Companies.
The Companies have provided to the Purchaser true, complete and correct copies
of all books and records of each Company.

3.02. Membership Interests.

(a) The Members own all of the Management Company Interests and the Holding
Company owns all of the Operating Company Interests, in each case as set forth
on Schedule I hereto. Except for the Management Company Interests, there are no
outstanding membership interests of the Management Company. Except for the
Operating Company Interests, there are no outstanding membership interests of
the Operating Company. The Membership Interests were duly authorized for
issuance and are validly issued and were not issued in violation of any purchase
or call option, right of first refusal, subscription right, preemptive right or
any similar rights. There are no outstanding options, warrants, calls, rights or
commitments or any other agreements of any character relating to distribution
rights (other than distribution rights provided for in the Organizational
Documents of the Companies) or to the sale, allotment, issuance or voting of, or
the granting of rights to acquire, any membership interest or equity security of
either of the Companies, or any securities or other instruments convertible
into, exchangeable for or evidencing the right to purchase any membership
interests or Equity Interests of the Companies.

 

-10-



--------------------------------------------------------------------------------

(b) Except as set forth in the Organizational Documents of the Companies, there
are no obligations, contingent or otherwise, of any of the Companies to
repurchase, redeem or otherwise acquire any Membership Interests. There are no
outstanding profit participation or similar rights with respect to the
Companies.

3.03. Non-contravention. Neither the execution and delivery of this Agreement
nor any of the Ancillary Agreements or the instruments of transfer referred to
herein nor the performance by each of the Companies of its obligations under
this Agreement or any of the Ancillary Agreements or such instruments of
transfer nor the contemplated merger subsequent to this Agreement between
Management Company and Operating Company will (i) violate any provision
contained in the Companies Organizational Documents, (ii) violate or result in a
breach (with or without the lapse of time, the giving of notice or both) of or
constitute a default under (A) any Contract or (B) any judgment, order, decree,
Law, rule or regulation or other restriction of any Governmental Entity, in each
case to which any of the Companies or any of their Subsidiaries is a party or to
which any of its properties is subject, (iii) result in the creation or
imposition of any Lien on any of the Companies’ or any of their Subsidiaries’
assets or properties, (iv) result in the acceleration of, or permit any Person
to accelerate or declare due and payable prior to its stated maturity, any
Liability of the Companies or Subsidiaries, or (v) constitute an Event of
Default or Default under the Loan Agreement (as such terms are defined in the
Loan Agreement).

3.04. Authority; Execution and Delivery; Enforceability.

(a) Each of the Companies has all requisite power, authority and legal capacity
to execute and deliver this Agreement and each Ancillary Agreement to which such
Company is a party, to perform its obligations hereunder and thereunder and to
consummate the Sale and the other transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement and the Ancillary
Agreements to which each of the Companies is a party, and the consummation of
the transactions contemplated hereby and thereby, have been duly authorized and
approved by all required action on the part of such Company and no other action
on the part of such Company is necessary to authorize this Agreement, the
Ancillary Agreements, the Sale and the other transactions contemplated hereby or
thereby.

(b) This Agreement has been duly and validly executed and delivered by each of
the Companies and, assuming due execution and authorization by the other parties
hereto, constitutes a legal, valid and binding obligation of each of the
Companies to which it is a party. The Ancillary Agreements, when executed and
delivered by the Companies, will be duly and validly authorized, executed and
delivered by the Companies and, assuming due execution and authorization by the
other parties thereto, will be the legal, valid and binding obligations of the
Companies. This Agreement and the Ancillary Documents are enforceable in
accordance with their terms, except as limited by the Bankruptcy and Equity
Exception.

 

-11-



--------------------------------------------------------------------------------

3.05. Consents. Except as set forth on Schedule 3.05, no notice to, filing with,
or authorization, registration, consent or approval of any Governmental Entity
or other Person is necessary to be obtained by the Companies or any of their
Subsidiaries for (i) the execution, delivery or performance by the Companies of
this Agreement or any of the Ancillary Agreements, (ii) the consummation of the
transactions contemplated hereby or thereby by the Companies or (iii) the
operation of the business of the Companies or their Subsidiaries by the
Purchaser immediately after the consummation of the Closing.

3.06. Assets. Except as set forth on Schedule 3.06, all assets owned or leased
by the Companies as reflected on the Balance Sheet or thereafter acquired, other
than Structured Settlement assets sold to Blue Bell Receivables I, LLC, Blue
Bell Receivables II, LLC, and Blue Bell Receivables II, LLC (the “Blue Bell
Entities”) and immaterial assets disposed of since the Balance Sheet Date in the
Ordinary Course of Business, constitute all of the assets that are used, or held
for use, in the business of the Companies, are and will be sufficient for the
conduct and operation of the business of the Companies by Purchaser following
the Closing in the same manner as conducted and operated by the Companies on the
Balance Sheet Date and as currently conducted.

3.07. Financial Statements; Projections; Indebtedness.

(a) Attached as exhibits to Schedule 3.07 are (i) the reviewed financial
statements (the “Reviewed Financial Statements”) of each of the Companies (other
than the Management Company) as of and for the fiscal years ended December 31,
2011 and December 31, 2012 and (ii) the unaudited financial statements of the
Companies as of and for the period ended November 30, 2013 (such date being the
“Balance Sheet Date”) (the “Interim Financials” and, together with the Reviewed
Financial Statements, the “Financial Statements”). The Financial Statements have
been prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) consistently applied (except as may be otherwise
specified in such Financial Statements or the notes thereto or as described in
Schedule 3.07) and, on that basis, present fairly and accurately in all material
respects the financial condition and results of operations and cash flows of the
Companies, as of the respective dates thereof and for the respective periods
indicated except as may be indicated in the notes thereto and except, in the
case of Interim Financials, for normally recurring year-end adjustments which
are not expected to be material individually or in the aggregate.

(b) Each of the Companies has in place systems and processes that are designed
to (i) provide reasonable assurances regarding the reliability of the Financial
Statements and (ii) in a timely manner accumulate and communicate to the
principal executive officer and principal financial officer of each of the
Companies the type of information that is required to be disclosed in the
Financial Statements. Neither of the Companies nor, to the Knowledge of the
Sellers, any employee, auditor, accountant or representative of the Companies
has received or otherwise had or obtained Knowledge of any complaint,
allegation, assertion or claim, whether written or oral, regarding the
inadequacy of such systems and processes or the accuracy or integrity of the
Financial Statements. To the Knowledge of the Sellers, there have been no
instances of fraud by the Companies, whether or not material, that occurred
during any period covered by the Financial Statements.

 

-12-



--------------------------------------------------------------------------------

(c) Schedule 3.07(c) sets forth the Indebtedness of the Companies as of the date
of this Agreement. Except for the aggregate amount of the CBC Indebtedness
reflected in the Closing Certificate and the Remaining Indebtedness, as of
immediately prior to the Closing the Companies do not have any Indebtedness
outstanding.

3.08. No Undisclosed Liabilities. The Companies do not have any Indebtedness or
Liabilities other than (i) those specifically reflected on and fully reserved
against in the balance sheet included in the Interim Financials (the “Balance
Sheet”), (ii) Liabilities incurred since the Balance Sheet Date in the Ordinary
Course of Business, (iii) Liabilities incurred since the Balance Sheet Date that
would not be required to be accrued for or otherwise reflected on a balance
sheet or on the accompanying notes thereto, if such balance sheet and
accompanying notes were prepared in accordance with GAAP, none of which are
individually or in the aggregate material, and (iv) the Indebtedness or
Liabilities that are set forth in Schedule 3.08. The Companies do not have any
“off-balance sheet arrangements” (as such term is defined in Item 303(a)(4) of
Regulation S-K promulgated under the Securities and Exchange Act of 1934, as
amended).

3.09. Assets Other than Real Property Interest or Intellectual Property.

(a) The Companies have good and marketable title to, or in the case of leased
assets, good and valid leasehold interest in, all assets reflected on the
Balance Sheet or thereafter acquired, other than assets disposed of since the
Balance Sheet Date in the Ordinary Course of Business, in each case free and
clear of all Liens, except for Permitted Liens. For purposes of this Agreement,
the term “Permitted Liens” means (i) the Liens set forth in Schedule 3.09,
(ii) mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising
or incurred in the Ordinary Course of Business with respect to Liabilities not
delinquent, (iii) Liens arising under original purchase price conditional sales
Contracts and equipment leases with third parties entered into in the Ordinary
Course of Business and (iv) Liens for Taxes that are not due and payable or
Liens disclosed in Schedule 3.09 for Taxes that are being contested in good
faith (and for which adequate accruals or reserves have been established on the
Balance Sheet).

(b) All of the machinery, equipment, tools, furniture, office equipment,
computer hardware, supplies, materials, vehicles and other items of tangible
personal property owned or leased by the Companies: (i) are, to the Knowledge of
the Sellers, free from material defects; and (ii) are in a condition (subject to
normal wear and tear) that is reasonably suitable for the purposes for which
they are presently used.

3.10. Owned and Leased Real Properties; Title to Properties.

(a) The Companies do not, directly or beneficially, own, and have not at any
time owned, any real estate or any interest in real estate (“Owned Real Estate”)
and there are no outstanding offers, options, Contracts, rights of first offer
or rights of first refusal for the Companies to acquire any Owned Real Estate.

(b) Schedule 3.10(b) sets forth a true, complete and correct list of (i) all
Contracts for occupancy of real property, including all amendments, extensions
and renewals thereof and related agreements, to which any of the Companies is
party or by which either of the Companies is bound (collectively, the “Leases”)
and (ii) the location of the real property subject to the Leases (the “Leased
Property”). The Leases are legal, valid, binding and enforceable and in full
force and effect. The Companies do not possess or lease any real property except
pursuant to a Lease. Neither of the Companies nor, to the Knowledge of the
Sellers, any other party to any Lease, is in default under any of the Leases
and, to the Knowledge of the Sellers, there are no events which with notice or
lapse of time or both would constitute defaults under any Lease. There are no
pending or, to the Knowledge of the Sellers, threatened condemnation
proceedings, lawsuits or administrative actions to which any of the Companies is
a party relating to the property leased or subleased thereunder or other matters
materially and adversely affecting the current use or occupancy of the Leased
Property. The Companies have provided the Purchaser with true, complete and
correct copies of all Leases and, in the case of any oral Lease, a written
summary of the material terms of such Lease, and there are no separate
agreements or understandings with respect to the same. The Companies enjoy
peaceful and undisturbed possession under all such Leases, and the Companies
have not collaterally assigned or granted any other security interest in such
Leases or any interest therein except Permitted Liens, and there are no Liens on
the estate or interest created by such Leases, except Permitted Liens.

 

-13-



--------------------------------------------------------------------------------

(c) The Leased Properties are in good condition and repair and are suitable for
the purposes for which they are being used.

(d) The Leased Properties comprise all of the real property currently used in
the business of the Companies.

3.11. Intellectual Property.

(a) For purposes of this Agreement:

(i) “CBC Intellectual Property Rights” means all Intellectual Property Rights
owned by or licensed to either or both of the Companies and used in connection
with the business of the Companies as currently conducted, including Registered
CBC Intellectual Property Rights.

(ii) “CBC Product” means any product or service offering of the Companies being
marketed, sold, licensed or distributed by or on behalf of the Companies as of
the date of this Agreement.

(iii) “Intellectual Property Rights” means any and all worldwide rights in,
arising from or associated with the following, whether protected, created or
arising under the Laws of the United States or any other jurisdiction or under
any international convention: (1) all patents and applications therefor and all
reissues, divisions, re-examinations, renewals, extensions, provisionals,
substitutions, continuations and continuations-in-part thereof, and equivalent
or similar rights anywhere in the world in inventions and discoveries including,
without limitation, invention disclosures (“Patents”); (2) all trade secrets,
know-how and other proprietary information which derives independent economic
value from not being generally known to the public (collectively, “Trade
Secrets”); (3) all copyrights, copyright registrations and applications therefor
(“Copyrights”); (4) all uniform resource locators, e-mail and other internet
addresses and domain names and applications and registrations therefor (“URLs”);
(5) all trade names, corporate names, logos, slogans, trade dress, trademarks,
service marks, and trademark and service mark registrations and applications
therefor and all goodwill associated therewith (“Trademarks”); (6) rights of
publicity; and (7) computer programs (whether in source code, object code, or
other form), databases, compilations and data, and all documentation, including
user manuals and training materials relating to the foregoing (“Software”).

 

-14-



--------------------------------------------------------------------------------

(iv) “Licensed CBC Intellectual Property Rights” means all Intellectual Property
Rights that are licensed to the Companies from other Persons as of the date
hereof.

(v) “Registered CBC Intellectual Property Rights” means all Registered
Intellectual Property Rights owned by the Companies as of the date hereof.

(vi) “Registered Intellectual Property Rights” means all active or live United
States and foreign: (1) registered and issued Patents; (2) registered
Trademarks; (3) Copyright registrations; and (4) URL registrations.

(b) Schedule 3.11(b) sets forth a true, complete and correct list of all:
(i) databases maintained by or on behalf of the Companies that contain Personal
Information of any other Person; (ii) unregistered Trademarks used by the
Companies; and (iii) all Registered CBC Intellectual Property Rights and pending
applications for Patents, Trademarks, Copyrights and URLs owned by the
Companies, including an identification of the record owner of such Registered
CBC Intellectual Property Rights and the jurisdictions in which each of the
Registered CBC Intellectual Property Rights has been issued or registered or in
which any such application for issuance or registration has been filed. Schedule
3.11(b) also lists any pending proceedings or actions before any Governmental
Entity (including the United States Patent and Trademark Office or equivalent
authority anywhere in the world) related to any Registered CBC Intellectual
Property Right or any CBC Intellectual Property Right that is owned by or
exclusively licensed to the Companies.

(c) To the Knowledge of the Sellers, each CBC Intellectual Property Right,
excluding URLs, rights of publicity and Software, is free and clear of any
Liens, other than Permitted Liens. To the Knowledge of the Sellers, the CBC
Intellectual Property Rights constitute all the Intellectual Property Rights
necessary to operate the business of the Companies as currently conducted.

(d) The Registered CBC Intellectual Property Rights are valid and enforceable.

(e) To the Knowledge of the Sellers, none of the CBC Intellectual Property
Rights owned by or exclusively licensed to the Companies are subject to any
Proceeding, outstanding judgment, settlement, consent agreement, covenant not to
sue, non-assertion assurance, or release that restricts and/or conditions in any
material respect, the use, transfer or licensing thereof by the Companies or
which would reasonably be expected to materially affect the validity, use or
enforceability of such CBC Intellectual Property Rights.

 

-15-



--------------------------------------------------------------------------------

(f) In each case in which the Companies have acquired ownership of any CBC
Intellectual Property Rights from any Person, the Companies have obtained a
written and enforceable Contract which is sufficient to irrevocably transfer all
such CBC Intellectual Property Rights to the Companies.

(g) All necessary registration, maintenance and renewal fees due on or within
sixty (60) days after the date of this Agreement in connection with each
Registered CBC Intellectual Property Right have been paid or will be paid prior
to the due date for such fees, and all necessary documents and certificates in
connection with such Registered CBC Intellectual Property Rights have been or
will be properly and timely filed with the relevant patent, copyright, trademark
or other authorities in the United States or foreign jurisdictions, as the case
may be, for the purposes of maintaining such Registered CBC Intellectual
Property Rights.

(h) To the Knowledge of the Sellers, the Companies are, collectively, the sole
and exclusive owners of all CBC Intellectual Property Rights owned by the
Companies, and no third party has any ownership claim or other claim of rights
to any CBC Intellectual Property Rights owned by the Companies.

(i) The Companies have not received, at any time during the three (3) year
period preceding the date hereof, and to the Knowledge of the Sellers, there are
no facts that indicate a likelihood of receiving, written notice from any Person
that the business of the Companies infringes upon, misappropriates, dilutes or
otherwise violates such Person’s Intellectual Property Rights (including,
without limitation, any demand or request that the Companies license any rights
from a third party). To the Knowledge of the Sellers, neither the (i) operation
of the business of the Companies nor (ii) the use, reproduction, modification,
manufacture, distribution, licensing, sublicensing, sale, offering for sale,
import, export, or other exploitation of any CBC Product infringes,
misappropriates, dilutes, or otherwise violates any Intellectual Property Rights
of any Person.

(j) To the Knowledge of the Sellers, no Person is infringing, misappropriating,
diluting, or otherwise violating any CBC Intellectual Property Rights.

(k) Each employee and consultant of the Companies who: (i) in the normal course
of his or her duties is involved in the creation of CBC Intellectual Property
Rights, or (ii) has, in fact, created any CBC Intellectual Property Rights that
are incorporated in any CBC Product, has entered into a proprietary information
and invention assignment agreement in the form or forms delivered to the
Purchaser, copies of which are attached to Schedule 3.11(k) of the Disclosure
Schedule, sufficient to vest title in the Companies of all CBC Intellectual
Property Rights created by such employee or consultant. To the Knowledge of the
Sellers, no former or current member, manager, employee, or officer of the
Companies has asserted or has any ownership in any CBC Intellectual Property
Rights.

(l) To the Knowledge of the Sellers, during the three (3) years prior to the
date hereof, (i) there have been no security breaches in the Companies’
information technology systems.

 

-16-



--------------------------------------------------------------------------------

(m) The Companies have taken commercially reasonable steps to preserve the
confidentiality of any and all of the CBC Confidential Information. Without
limiting the foregoing, the Companies have not disclosed CBC Confidential
Information (including source code with respect to Software) to any other Person
except pursuant to written agreements requiring such Person to maintain the
confidentiality of such information.

(n) All CBC Intellectual Property Rights are fully transferable, alienable or
licensable to the Purchaser by the Companies without restriction and without
payment of any kind to any third party.

3.12. Contracts.

(a) Subject to the limitations set forth in this Section 3.12, Schedule 3.12(a)
sets forth a true, complete and correct list of the following types of Contracts
to which any of the Companies is a party:

(i) Contracts relating to employment, or including non-competition,
non-solicitation, or assignment of inventions provisions with respect to any
employee of the Companies;

(ii) Contracts providing for severance, retention, change in control or other
similar payments;

(iii) any management services, consulting or other services Contracts;

(iv) Contracts providing for payments by or to the Companies in excess of
Fifteen Thousand Dollars ($15,000) during any twelve-month period, except for
such Contracts as are cancelable without penalty on notice of thirty (30) days
or fewer or in connection with any Acquired Structured Settlements;

(v) collective bargaining agreements or other Contracts with any labor
organization, union or association;

(vi) Contracts containing a covenant of the Companies not to compete in any line
of business or with any Person in any geographical area or, not to solicit or
hire any Person;

(vii) Contracts with the Sellers or any current or former officer, manager or
Affiliate of the Companies or with any “associate” or any member of the
“immediate family” (as such terms are respectively defined in Rules 12b-2 and
16a-1 of the Securities Exchange Act of 1934, as amended) of any such officer or
manager (“Related Persons”);

(viii) Leases;

(ix) Contracts providing for a lease, sublease or similar Contract with any
Person under which (A) the Companies are lessee of, or holds or uses, any
machinery, equipment, vehicle or other tangible personal property owned by any
Person or (B) the Companies are lessor or sublessor of, or makes available for
use by any Person, any tangible personal property owned or leased by the
Companies;

 

-17-



--------------------------------------------------------------------------------

(x) Contracts relating to the incurrence, assumption or guarantee of any
Indebtedness or imposing a Lien on any of the assets of the Companies;

(xi) any agreements under which the Companies have created, incurred, assumed,
guaranteed or secured Indebtedness of another Person (other than a Subsidiary);

(xii) any agreements relating to outstanding letters of credit or performance
bonds or creating any Liability as guarantor, surety, co-signer, endorser, or
co-maker, in each case in respect of the obligation of any Person to make
payments or perform services where either of the Companies is a party;

(xiii) Contracts for the acquisition or disposition (whether by merger, sale of
stock, sale of assets or otherwise) of substantially all of the assets of the
Companies or the grant of any preferential rights to purchase such assets or
requiring the consent of any party to the transfer thereof;

(xiv) Contracts with any Governmental Entity;

(xv) any agreements imposing material indemnification obligations not in the
Ordinary Course of Business and not specified in any other clause of this
subsection;

(xvi) any agency, dealer, sales representative, marketing or other similar
Contracts;

(xvii) Contracts for any joint venture, partnership or other similar
arrangement;

(xviii) powers of attorney;

(xix) licenses, sublicenses or options with respect to any Intellectual Property
Rights (including any such license under which the Companies are licensee or
licensor of any such Intellectual Property Rights) except for in-bound licenses
of generally available commercial software on standard terms and requiring the
payment of fees (including any license, maintenance and support fees) of Fifteen
Thousand Dollars ($15,000) or less during the period running from January 1 to
December 31, 2013;

(xx) non-disclosure or standstill Contracts;

(xxi) the Acquired Structured Settlement Contracts required to be disclosed
under Section 3.26 hereof; and

(xxii) Contracts obligating the Companies to provide or obtain products or
services for a period of one month or more or requiring the Companies to
purchase or sell a stated portion of its requirements or outputs.

 

-18-



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.12(b), all Contracts set forth in Schedule
3.12(a) (the “CBC Contracts”) were entered into on arms’ length terms and are
valid, binding and in full force and effect and, assuming due authorization
execution and delivery by the other parties thereto, are enforceable by the
Companies in accordance with their terms except as limited by the Bankruptcy and
Equity Exception. True, complete and correct copies of all written CBC Contracts
have previously been made available to the Purchaser. Except as set forth and
summarized on Schedule 3.12(b), there are no unwritten CBC Contracts.

(c) Neither the Companies nor, to the Knowledge of the Sellers, any other party
thereto is in breach of or in default under, and no event has occurred which
with notice or lapse of time or both would become a breach of or default under,
any CBC Contract, and no party to any CBC Contract has given the Companies any
written notice of any claim of any such breach, default or event.

3.13. Permits. The Companies have all of the certificates, licenses, permits,
authorizations and approvals set forth on Schedule 3.13(a) (“CBC Permits”),
which are all of the Permits necessary to own or hold under lease and operate
the business of the Companies as currently conducted or as proposed to be
conducted, except where failure to have any such Permit would not have a CBC
Material Adverse Effect. All such CBC Permits are valid and in full force and
effect, are validly held by the Companies, and the Companies have complied in
all material respects with the terms and conditions thereof. To the Knowledge of
the Sellers, neither of the Companies has received written notice of any
investigation, suit, action, claim or proceeding by or before any Governmental
Entity (a “Proceeding”) relating to any such CBC Permits. Schedule 3.13(b) sets
forth the renewal date of each CBC Permit that must be renewed after the Closing
Date other than those CBC Permits the timely non-renewal of which would not have
a CBC Material Adverse Effect.

3.14. Insurance. The Companies maintain insurance policies and fidelity bonds in
full force and effect of the kinds and in such amounts (i) not less than that
which is customarily obtained by companies engaged in the same or similar line
of business as the Companies and similarly situated and (ii) as are sufficient
for all requirements of Law and all agreements to which any of the Companies is
a party or by which it is bound. Schedule 3.14 sets forth a list of all
insurance policies and all fidelity bonds held by or applicable to the
Companies, all of which have been made available for inspection by the Purchaser
setting forth, in respect of each such policy or bond, the policy name, policy
number, named insured, carrier, term, type and amount of coverage and annual
premium. Except as set forth on Schedule 3.14, the Companies’ insurers have not
provided any notice of a retroactive upward adjustment in premiums under any
such insurance policies or bonds or which could reasonably be expected to result
in a prospective upward adjustment in such premiums. The Companies are not in
default with respect to its obligations under any such insurance policy or bond
nor have they received written notice of cancellation or termination in respect
of any such policy or bond, and, to the Knowledge of the Sellers, no
cancellation or termination of any such policy or bond is pending or threatened
by the current insurers of the Companies. There is no claim by the Companies or
any ERISA Affiliate pending under any of such policies or bonds as to which
coverage has been questioned, denied or disputed or that the Companies or any
ERISA Affiliate has a reason to believe will be denied or disputed by the
underwriters of such policies or bonds. The Companies’ do not maintain an errors
and omissions insurance policy.

 

-19-



--------------------------------------------------------------------------------

3.15. Taxes.

(a) For purposes of this Agreement:

(i) “Affiliated Group” means any affiliated group within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of state,
local or foreign Law.

(ii) “Code” means the Internal Revenue Code of 1986, as amended.

(iii) “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and that portion of any Straddle Period ending on and including the
Closing Date.

(iv) “Straddle Period” means any Tax period that includes (but does not end on)
the Closing Date.

(v) “Tax” or “Taxes” shall mean any federal, state, local, or foreign taxes,
charges, fees, imposts, levies or other comparable assessments of any kind
whatsoever, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, registration, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security (or
similar), unemployment, disability, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), alternative or add-on minimum, property, and estimated Taxes,
customs duties, fees, assessments and other charges in the nature of Taxes,
including any interest, penalty, or addition thereto, whether disputed or not,
and including any obligations to indemnify or otherwise assume or succeed to the
Tax Liability of another Person.

(vi) “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

(vii) “Taxing Authority” means the IRS and any other Governmental Entity
responsible for the administration of any Tax.

(b) The Companies have timely filed with the appropriate Taxing Authorities all
Tax Returns that they were required to file by Law, and all such Tax Returns
were true, complete and correct in all material respects and were prepared in
compliance with Applicable Law. The Companies have paid or caused to be paid all
Taxes due and owing (whether or not shown on any Tax Return) in respect of the
periods for which Tax Returns are due, and have established an adequate accrual
or reserve for the payment of all Taxes payable in respect of the period
subsequent to the last of said periods required to be so accrued or reserved.
The Companies do not have any Liability for any Taxes in excess of the amount so
paid or accruals or reserves so established. There are no Liens on any of the
assets of the Companies arising as a result of any failure (or alleged failure)
to pay any Tax (other than any Tax not yet due and payable).

 

-20-



--------------------------------------------------------------------------------

(c) The Companies have made available to the Purchaser complete and accurate
copies of (i) all Tax Returns filed by the Companies with respect to all Tax
periods since January 1, 2007 and (ii) any audit report issued since January 1,
2007 (or earlier, if such report relates to an audit that has not yet been
resolved) relating to any Taxes due from or with respect to the Companies.
Except as otherwise specified in Schedule 3.15(c), no Tax audits or
administrative or judicial Tax proceedings are pending or being conducted by any
Taxing Authority with respect to the Companies. Except as otherwise specified in
Schedule 3.15(c), the Companies have not received from any Taxing Authority
(including any Taxing Authority in any jurisdiction where any such entity has
not filed Tax Returns) any (x) notice indicating an intent to open an audit or
other review, (y) request for information related to Tax matters, or (z) notice
of deficiency or proposed adjustment for any amount of Tax proposed, asserted,
or assessed by any Taxing Authority against the Companies. The Companies have
not received notice that any claim has been made by a Taxing Authority in a
jurisdiction where the Companies do not file Tax Returns to the effect that they
are or may be subject to Tax by that jurisdiction. The Companies are not
beneficiaries of any extension of time within which to file any Tax Return. The
Companies have not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency,
which is still in effect. The Companies have not granted to any Person any power
of attorney that is currently in force with respect to any Tax matter.

(d) The Companies have complied in all material respects with all Applicable
Laws relating to the payment and withholding of Taxes in connection with amounts
paid or owing to any employee, independent contractor, creditor, equity owner,
or other third party and have duly and timely withheld and paid over to the
appropriate Taxing Authority all amounts required to be so withheld and paid
under all Applicable Laws. All Forms W-2 and 1099 required with respect thereto
have been properly completed and timely filed. All service providers to the
Companies have been properly classified as employees or as independent
contractors for Tax purposes.

(e) The Companies (i) have not been a member of an Affiliated Group filing a
consolidated federal income Tax Return; and (ii) do not have Liability for the
Taxes of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or foreign Law), as a transferee or successor, by
Contract, or otherwise.

(f) The Companies do not have any Contract, agreement, plan, or other similar
type of arrangement currently in place covering any Person that, individually or
collectively, has or would give rise to the payment of any amount that would not
be deductible by reason of Code Section 280G or a similar provision of local,
state, or foreign Law, or would constitute compensation that would not be
deductible by reason of Code Section 162(m) or a similar provision of local,
state or foreign Law. The Companies are not obligated to make any “gross-up” or
similar payment to any Person on account of any Tax under Code Section 4999,
Code Section 409A or any similar provision of local, state, or foreign Law

 

-21-



--------------------------------------------------------------------------------

(g) Schedule 3.15(g) sets forth a correct and complete list of each plan,
program, agreement or arrangement maintained, sponsored or entered into by the
Companies, including, any Benefit Plan, that is a “nonqualified deferred
compensation plan” within the meaning of Code Section 409A (each a “409A Plan”).
Each 409A Plan complies in form and has been operated and administered in all
material respects in compliance with Code Section 409A and IRS regulations
issued thereunder and neither the execution of this Agreement, nor the
consummation of the transactions contemplated hereby will (either alone or in
combination with another event) result in a violation of Code Section 409A.

(h) The Companies will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any Tax period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a Tax period ending on or prior to the Closing Date;
(ii) “closing agreement” as described in Code Section 7121 (or any corresponding
or similar provision of state, local, or foreign income Tax Law) executed on or
prior to the Closing Date; (iii) intercompany transaction or any excess loss
account described in Treasury Regulations under Code Section 1502 (or any
corresponding or similar provision of state, local, or foreign income Tax Law);
(iv) installment sale or open transaction disposition made on or prior to the
Closing Date; (v) prepaid amount received on or prior to the Closing Date; or
(vi) election under Code Section 108(i).

(i) Each of the Companies is not nor has it been a party to any “listed
transaction,” as defined in Code Section 6707(c)(2) and Treasury Regulation
section 1.6011-4(b)(2) or any “reportable transaction” as defined in Code
Section 6707A(c)(1) and Treasury Regulation section 1.6011-4(b).

(j) Except as otherwise specified in Schedule 3.15(j), the Companies do not have
a permanent establishment (within the meaning of an applicable Tax treaty) or
otherwise have an office or fixed place of business in a country other than the
country in which it is organized.

(k) The Companies have not received any private letter ruling from the IRS (or
any comparable ruling from any other Taxing Authority).

(l) The Companies are, and have always been, treated as a partnership for
federal income tax purposes and have not made an election to be treated as an
association taxable as a corporation.

3.16. Proceedings. Except as set forth on Schedule 3.16, as of the date of this
Agreement, there is no Proceeding pending or, to the Knowledge of the Sellers,
threatened against the Companies or against any of its properties or assets, and
to the Knowledge of the Sellers, there is no basis for any such Proceeding. The
Companies are not a party to, or subject to, or in default under, any judgment.
There is no Proceeding or claim by the Companies pending, or which the Companies
intend to initiate, against any other Person. The Companies are not engaged in
any legal action to recover monies due it or for damages sustained by it. There
are no Proceedings pending or, to the Knowledge of the Sellers, threatened
against the Companies or to which the Companies are otherwise parties relating
to this Agreement or any Ancillary Agreement or the transactions contemplated
hereby or thereby, which, if adversely determined, would be reasonably likely to
have, either individually or in the aggregate, a CBC Material Adverse Effect.

 

-22-



--------------------------------------------------------------------------------

3.17. Employee Benefit Plans.

(a) Schedule 3.17(a) sets forth a correct and complete list of (i) all employee
welfare benefit plans (as defined in Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), (ii) all employee pension
benefit plans (as defined in Section 3(2) of ERISA) and (iii) all other material
employee benefit plans, programs, policies, agreements or arrangements,
including any deferred compensation, retirement, profit sharing, incentive,
bonus, commission, stock option or other equity based, phantom, change in
control, retention, employment, consulting, severance, dependent care, sick
leave, vacation, flex, cafeteria, retiree health or welfare, supplemental
income, fringe benefit or other similar plan, programs, policies, agreements or
arrangements, whether written or oral, that (A) are maintained, sponsored,
contributed or entered into by the Companies for the benefit of any current or
former employee, consultant or manager of any of the Companies, or for a
beneficiary or dependent of such an individual (individually and collectively,
“Covered Individuals”), (B) have been approved by any of the Companies but are
not yet effective for the benefit of Covered Individuals, or (C) were previously
maintained by any of the Companies for the benefit of Covered Individuals and
with respect to which any of the Companies have any Liability (collectively, the
“Benefit Plans”). The Companies have delivered to the Purchaser a correct and
complete copy (where applicable) of (1) each Benefit Plan (or, where a Benefit
Plan has not been reduced to writing, a summary of all material terms of such
Benefit Plan), (2) each trust or funding arrangement prepared in connection with
each such Benefit Plan, including insurance, stop-loss insurance and annuity
Contracts, (3) the three most recently filed annual reports on Internal Revenue
Service (“IRS”) Form 5500 or any other annual report required by Applicable Law,
(4) the most recently received IRS determination or opinion letter, if any, for
each such Benefit Plan, (5) the most recently prepared actuarial report and
financial statement in connection with each such Benefit Plan, (6) the most
recent summary plan description, any summaries of material modification, any
employee handbooks and any material written communications (or a description of
any material oral communications) by the Companies to any Covered Individual
concerning the extent of the benefits provided under any Benefit Plan, (7) all
material correspondence with the IRS, United States Department of Labor (“DOL”)
and any other Governmental Entity regarding any Benefit Plan and (8) all
Contracts with third-party administrators, actuaries, investment managers,
consultants and other independent contractors that relate to any Benefit Plan.
The Companies do not have any plan or commitment to establish any new Benefit
Plan or to modify any Benefit Plan.

(b) None of the Companies or any other Person or entity that, together with any
of the Companies, is or was treated as a single employer under Code
Section 414(b), (c), (m) or (o) (each, together with the Companies, an “ERISA
Affiliate”), has now or ever contributed to, sponsored, or maintained (i) a
pension plan (within the meaning of Section 3(2) of ERISA) subject to Code
Section 412 or Title IV of ERISA, (ii) a multiemployer plan (under Section 3(37)
or 4001(a)(3) of ERISA) or (iii) a single employer pension plan (within the
meaning of Section 4001(a)(15) of ERISA) for which an ERISA Affiliate would
reasonably be expected to incur Liability under Section 4063 or 4064 of ERISA.

 

-23-



--------------------------------------------------------------------------------

(c)(i) Each Benefit Plan has been maintained and operated in all material
respects in compliance with its terms and Applicable Law, including ERISA, the
Code, Code Section 4980B and Sections 601 through 608, inclusive, of ERISA,
(“COBRA”), and any other Applicable Laws, including the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993 and the
Health Insurance Portability and Accountability Act of 1996, and (ii) each
Benefit Plan that is intended to be qualified within the meaning of Code
Section 401(a) is so qualified and has received a favorable determination letter
from the IRS to the effect that the Benefit Plan satisfies the requirements of
Code Section 401(a) taking into account all changes in qualification
requirements under Section 401(a) for which the applicable “remedial amendment
period” under Section 401 has expired or, if it is a prototype plan, the Benefit
Plan sponsor has received such a letter, and no facts or circumstances exist or
have occurred that would cause the loss of such qualification or the imposition
of any material Liability, penalty or tax under ERISA, the Code or any other
Applicable Laws.

(d) With respect to any Benefit Plan, (i) no actions, claims or proceedings
(other than routine claims for benefits in the Ordinary Course of Business) are
pending or, to the Knowledge of the Sellers, threatened, (ii) to the Knowledge
of the Sellers, no facts or circumstances exist that would reasonably be
expected to give rise to any such actions, claims or proceedings and (iii) no
administrative investigation, audit or other administrative proceeding by the
DOL, the IRS or other Governmental Entity, including any voluntary compliance
submission through the IRS’s Employee Plans Compliance Resolution System or the
DOL’s Voluntary Fiduciary Correction Program, is pending, in progress or, to the
Knowledge of the Sellers, threatened.

(e) Neither the Companies nor any “party in interest” or “disqualified person”
with respect to any Benefit Plan has engaged in a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA or Code Section 4975
involving such Benefit Plan. To the Knowledge of the Sellers, no fiduciary has
any Liability for breach of fiduciary duty or any other failure to act or comply
with the requirements of ERISA, the Code or any other Applicable Laws in
connection with the administration or investment of the assets of any Benefit
Plan which could result in a material Liability to the Companies.

(f) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (either alone or in combination with
another event) (i) result in any payment or benefit becoming due, or increase
the amount of any compensation due, to any Covered Individual, (ii) increase any
benefits otherwise payable under any Benefit Plan, or (iii) result in the
acceleration of the time of payment, vesting or funding of any such compensation
or benefits (other than a qualified retirement plan that the Purchaser requests
to terminate) or the forgiveness of any indebtedness to any Covered Individual.
Schedule 3.17(f) sets forth (a) a summary of any commission, obligation,
severance, bonus, or other payment of any kind payable by the Companies to its
management, other employees, or any other Person that is accelerated or
triggered (in whole or in part) by or upon the consummation of the transactions
contemplated by this Agreement or arising out of or in connection with the
transactions contemplated by this Agreement or otherwise payable pursuant to any
Change in Control Agreement (as defined below), in each case regardless of
whether such commission, obligation, severance, bonus or other payment is due,
paid or payable prior to, on or after the Closing (for each such payee, the
“Severance Amount”) and (b) a correct and complete list of each plan, Contract,
scheme or Benefit Plan of the Companies (each a “Change in Control Agreement”)
(i) pursuant to which a Severance Amount may become payable (whether currently
or in the future) to any Person (including any employee) as a result of or in
connection with the transactions contemplated by this Agreement or (ii) which
provides for the acceleration or early vesting of any right or benefit or lapse
of any restriction as a result of or in connection with the transactions
contemplated by this Agreement, in each case including any such plan, scheme,
Contract or Benefit Plan with respect to which the transactions contemplated by
this Agreement constitute a partial or “single trigger.”

 

-24-



--------------------------------------------------------------------------------

(g) All contributions (including all employer contributions and employee salary
reduction contributions) and premium payments required to have been made under
the terms of any Benefit Plan, or by Applicable Law (including pursuant to 29
C.F.R. Section 2510.3-102), have been timely made and all such contributions and
other payments not yet due have been fully reflected on the Companies’ financial
statements.

(h) Except for the continuation coverage requirements under COBRA or similar
state Law, the Companies do not have any obligations or potential Liability for
health, life or similar welfare benefits to Covered Individuals following
termination of employment.

(i) Each Benefit Plan subject to the provisions of Code Sections 401(k) or
401(m), or both, has been tested for and has satisfied the requirements of Code
Section 401(k)(3), Code Section 401(m)(2) and Code Section 416, as applicable,
for each plan year ending prior to Closing.

(j) Each Benefit Plan subject to the Laws of any jurisdiction outside of the
United States (i) if intended to qualify for special Tax treatment, meets all
requirements for such treatment, (ii) is fully funded and has been fully accrued
for on the Financial Statements, and (iii) if required to be registered, has
been registered with the appropriate Governmental Entity and has been maintained
in good standing with the appropriate Governmental Entity.

3.18. Labor and Employment Matters.

(a) The Companies are not, nor at any time has it been, a party to any
collective bargaining agreement or other labor agreement, nor is any such
agreement being negotiated. To the Knowledge of the Sellers, no activities or
proceedings are underway by any labor union, organization, association, works
counsel or other employee representation group to organize any employees of the
Companies. No work stoppage, slowdown or labor strike against the Companies is
pending or, to the Knowledge of the Sellers, threatened. The Companies (i) do
not have any Liability with respect to any misclassification of any Person as an
independent contractor or temporary worker hired through a temporary worker
agency rather than as an employee, (ii) are in compliance in all material
respects with all applicable foreign, federal, state and local Laws respecting
employment, termination of employment, employment practices, labor relations,
employment discrimination, health and safety, terms and conditions of employment
and wages and hours and (iii) have not received any written remedial order or
notice of offense under applicable occupational health and safety Law.

(b) There is no unfair labor practice charge or complaint against the Companies
pending or, to the Knowledge of the Sellers, threatened, before the National
Labor Relations Board, any court or any Governmental Entity.

 

-25-



--------------------------------------------------------------------------------

(c) With respect to the Companies, there are no pending or to the Knowledge of
the Sellers, threatened actions, charges, citations or consent decrees
concerning: (i) wages, compensation or violations of employment Laws prohibiting
discrimination, (ii) representation petitions or unfair labor practices,
(iii) violations of occupational safety and health Laws, (iv) workers’
compensation, (v) wrongful termination, negligent hiring, invasion of privacy or
defamation or (vi) immigration and naturalization or any other claims under
state or federal labor Law.

(d) Schedule 3.18(d) contains a true, complete and correct list of (i) the
names, job titles, current annual compensation, two (2) most recent annual
bonuses, and overtime exemption status of each current employee of the
Companies, (ii) the names of each manager of the Companies, (iii) the name of
each Person who currently provides, or who has within the prior twelve
(12) month period provided, services to the Companies as an independent
contractor, and (iv) the names of each employee or independent contractor of the
Companies who is a party to a non-competition agreement with the Companies. To
the Knowledge of the Sellers, no employee with responsibility for Investor
relations or otherwise performing significant functions for the Companies has
any current plans to terminate employment or service with the Companies. Except
as specifically identified on Schedule 3.18(d), all employees of the Companies
are employed at will. All of the employees of the Companies have entered into
nondisclosure and assignment of inventions agreements with the Companies in
substantially the form of such agreement provided by the Sellers to the
Purchaser prior to Closing.

(e) Schedule 3.18(e) contains a true, complete and correct list of all employees
whose employment with the Companies has been terminated since December 31, 2012
and/or who is entitled to severance or other post-employment benefits as of the
date hereof (the “CBC Terminated Employees”), and a description of the severance
and other post-employment benefits to which they are entitled. The Companies do
not have any plans to terminate the employment of any employee of the Companies.
Except as set forth on Schedule 3.18(e), none of the CBC Terminated Employees
has executed a separation and release agreement with the Companies releasing the
Companies, as well as its successors, from all claims related to such CBC
Terminated Employee’s employment and termination of employment (each an
“Employee Release”). The terminations of the CBC Terminated Employees were
effected in compliance in all material respects with all Applicable Laws,
including without limitation the Worker Adjustment and Retraining Notification
Act, and the regulations promulgated thereunder (the “WARN Act”) and any similar
state, local or foreign Law. The Companies have not incurred, nor does it expect
to incur, any Liability or obligation under the WARN Act or any similar state or
local Law which remains unsatisfied.

3.19. Absence of Changes or Events. Since the Balance Sheet Date, there has not
been any change, event or occurrence (whether or not covered by insurance) that,
as of the date of this Agreement, has resulted in, or is reasonably likely to
result in, a CBC Material Adverse Effect. Since the Balance Sheet Date, except
for the execution of this Agreement, the Companies have operated only in the
Ordinary Course of Business.

 

-26-



--------------------------------------------------------------------------------

3.20. Compliance with Laws.

(a) Except for Taxes and Environmental Laws, which are the subject of
Section 3.15 and Section 3.21, respectively, the Companies are, and have at all
times been, in compliance with the Fair Credit Reporting Act (15 U.S.C. §1681 et
seq.) (the “FCRA”) and is, and has at all times been, in material compliance
with all other Applicable Requirements. Except as set forth on Schedule 3.20(a),
the Companies have not received any written notice during the past three
(3) years from any Governmental Entity that alleges that the Companies have not
been in compliance with any Applicable Law. To the Knowledge of the Sellers,
(i) the Companies have not been under investigation with respect to the
violation of any Laws and (ii) there are no facts or circumstances which could
be reasonably likely to form the basis for any such violation.

(b) Neither the Companies nor, to the Knowledge of the Sellers, any
securityholder, manager, officer or employee, or other Person associated with or
acting on behalf of the Companies, has, directly or indirectly, made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services (i) to obtain favorable treatment in securing business or
regulatory benefits for the Companies, (ii) to pay for favorable treatment for
business secured the Companies, (iii) to obtain special concessions or for
special concessions already obtained, for or in respect of the Companies, or
(iv) in violation of any Law.

(c) The Companies have, at all times, in all material respects, complied with,
and have taken reasonable commercial efforts to ensure that all consultants and
agents that have provided services to or on behalf of the Companies have, in
connection with the provision of such services, at all times in all material
respects complied with: (i) all Privacy Laws; (ii) all applicable industry
standards concerning privacy, data protection, confidentiality or information
security; (iii) its own rules, policies, and procedures, relating to privacy,
confidentiality, data protection, and the collection and use of Personal
Information collected, used, or held for use by the Companies in the conduct of
the business of the Companies and (iv) each customer’s and supplier’s security
requirements, as applicable. Except as set forth in Schedule 3.16, no claims
have been asserted or, to the Knowledge of the Sellers, threatened against the
Companies alleging impermissible use of any Person’s privacy or Personal
Information or data rights in violation of Laws. The Companies takes measures
consistent with applicable Privacy Laws to ensure that Personal Information is
protected against unauthorized access, disclosure, use, modification or other
misuse, including performing commercially reasonable due diligence on its
consultants and agents.

 

-27-



--------------------------------------------------------------------------------

3.21. Environmental Matters. The operations of the Companies are in material
compliance with all applicable Environmental Laws, which compliance includes
obtaining, maintaining, and complying with any material permits required under
all applicable Environmental Laws necessary to operate the Business in the
manner in which the business of the Companies is currently being conducted and
currently proposed to be conducted by management of the Companies
(“Environmental Permits”); (b) the Companies are not subject to any pending, or,
to the Knowledge of the Sellers, threatened with any claim alleging that the
Companies may be in violation of any Environmental Law or any Environmental
Permit or may have any Liability under any Environmental Law; and (c) to the
Knowledge of the Seller, there are no pending or threatened investigations of
the business of the Companies, or any currently or previously owned or leased
real property of the Companies under Environmental Laws. For purposes of this
Agreement, the following terms shall have the definitions set forth below:

(i) “Environment” means any land surface or subsurface strata, air, surface
water, ground water, drinking water supply, stream and river sediments, and
natural resources, including wildlife, fish and biota and other environmental
resources belonging to, managed by, regulated by or held in trust by any
governmental sovereign, including the United States, any state or local
Governmental Entity, any foreign government or any other Person so designated
under Environmental Laws.

(ii) “Environmental Law” means any applicable federal, state or local statutes,
ordinances, codes, rules, regulations, guidance, final decrees or orders, or
injunctions relating to pollution or protection of human health, safety or
Environment, in each case, as in effect as of the Closing Date.

3.22. Accounts Receivable and Payable.

(a) All accounts receivable of the Companies have arisen from bona fide
transactions in the Ordinary Course of Business consistent with past practice
and are payable on standard trade terms. All accounts receivable of the
Companies reflected in the balance sheet included in the Interim Financials or
in the Adjusted Working Capital constitute valid claims of the Companies at the
aggregate recorded amounts thereof net of the allowance for doubtful accounts
set forth thereon. None of the accounts receivable of the Companies (i) is
subject to any setoff or counterclaim or (ii) represents obligations for goods
sold on consignment, on approval or on a sale or return basis or subject to any
other repurchase or return arrangement.

(b) All accounts payable of the Companies reflected in the balance sheet
included in the Interim Financials or in the Adjusted Working Capital are the
result of bona fide transactions in the Ordinary Course of Business and have
been paid or are not yet due and payable in the Ordinary Course of Business
(except for amounts the Companies are disputing in good faith).

3.23. Related Party Transactions. Except as set forth on Schedule 3.23, no
Related Person (i) owes any amount to the Companies nor do the Companies owe any
amount to, and the Companies have not committed to make any loan or extend or
guarantee credit to, or for the benefit of, any Related Person (other than
agreed-upon compensation), (ii) is involved in any business arrangement or other
relationship with the Companies except as a manager, officer or employee or
otherwise pursuant to one of the CBC Contracts, (iii) to the Knowledge of the
Sellers owns any property or right, tangible or intangible, that is used by the
Companies, (iv) has any claim or cause of action against the Companies or
(v) owns any interest (other than ownership of less than five percent (5%) of
the issued and outstanding capital stock of a company that is publicly traded)
in, or controls or is a director, officer, employee or partner of, or consultant
to, or lender to or borrower from or has the right to participate in the profits
of, any Person which is a competitor, supplier, customer, landlord, tenant,
creditor or debtor of the Companies. Except as set forth on Schedule 3.23, none
of the Contracts between either of the Companies, on the one hand and any
Related Person, on the other hand, will continue in effect following the
Closing.

 

-28-



--------------------------------------------------------------------------------

3.24. Financial Advisors. Except for Bryant Park Capital, the Companies do not
have any Liability to pay any fees, expenses or commissions to any financial
advisor, broker, finder or agent with respect to the transactions contemplated
by this Agreement.

3.25. Bank Accounts. Schedule 3.25 sets forth (a) a true, complete and correct
list of the names and locations of all banks, trust companies, securities
brokers and other financial institutions at which any of the Companies have an
account or safe deposit box or maintains a banking, custodial, trading or other
similar relationship; and (b) a true, complete and correct list and description
of each such account, box and relationship, indicating in each case the account
number.

3.26. Structured Settlement Activities.

(a) All Contracts in connection with any Acquired Structured Settlements are set
forth on Schedule 3.26(a).

(b) The Companies are, and at all times have been, in compliance with Applicable
Requirements in connection with all Acquired Structured Settlements. All
Acquired Structured Settlements have been acquired, sold and serviced in
accordance with Applicable Requirements. No fraud, error, omission,
misrepresentation, mistake or similar occurrence has occurred in connection with
the acquisition, sale or servicing of any of the Acquired Structured
Settlements.

(c) The Companies have received court orders approving each Acquired Structured
Settlement (“CBC Court Orders”). The Companies are in compliance with all CBC
Court Orders. No Person has asserted or threatened in writing a claim or defense
in connection with the Acquired Structured Settlements.

(d) Each Acquired Structured Settlement owned by the Companies constitutes, or
if subject to the Loan Agreement would constitute, an “Eligible Receivable” (as
such term is defined in the Loan Agreement).

(e) All Acquired Structured Settlements owned by either Company originated after
March 27, 2012 are set forth on Schedule 3.26(e).

(f) The Companies have made all disclosures required by Applicable Requirements
to all Payees in connection with any Structured Settlements acquired by the
Companies.

(g) Schedule 3.26(h) sets forth the Structured Settlements that either Company
has contracted to acquire pursuant to an executed purchase agreement, including
a description of the current status and a projected closing date.

(h) Any annuity, income stream, specialty finance product or other investments
that are owned by any of the Companies and are not Structured Settlements are
set forth in Schedule 3.26(i).

 

-29-



--------------------------------------------------------------------------------

(i) Except as set forth on Schedule 3.26(i), no payments under any Acquired
Annuity shall be terminated as a result of the death of the Payee (or other
Person), or where such payments shall be terminated as a result of the death of
the Payee, the Operating Company has procured and fully paid the premium for a
term life insurance policy for the benefit of the Companies with a face value
equal to or greater than the total amount of remaining payments being
transferred to the Companies.

(j) Except as set for on Schedule 3.26(j), each Acquired Annuity has been issued
by a Prime Casualty Insurer.

3.27. Criminal Activity. No Company, nor any current or former officer, manager
or employee of the Companies has been indicted, arraigned, or convicted for any
criminal offenses or any fraudulent activity.

3.28. Blue Bell Receivables Transaction Documents.

(a) The representations and warranties of the Operating Company in the Blue Bell
Receivables Transaction Documents were and remain true, accurate, and complete.

(b) The Operating Company has complied in all material respects with all
covenants, affirmative and negative, contained in the Blue Bell Receivables
Transaction Documents.

(c) The Operating Company has not received and does not otherwise possess
Knowledge of any complaint, allegation, assertion or claim, whether written or
oral, whether in the past, pending, or to the Knowledge of the Sellers,
threatened, regarding any of the Blue Bell Receivables Transaction Documents.

(d) The Operating Company has at no time been obligated to make, and has not
made, contributions of “Receivables” under the “Substitution of Note
Receivables” provisions in Section 4.03(g) of the Blue Bell Receivables
Transactions Documents’ Note Purchase Agreements, or otherwise substituted
receivables, or has been obligated to make, or has made indemnification, hold
harmless, or similar payments under Article IX of such Note Purchase Agreements.

(e) The Operating Company is the “Master Servicer” under the Blue Bell
Receivables Transactions Documents’ Servicing Agreements.

(f) No “Servicer Default,” “Default,” or “Event of Default” has occurred under
any of the Blue Bell Receivables Transaction Documents.

3.29. Representations Complete. None of the representations or warranties made
by the Companies in this Agreement or any Ancillary Agreement, nor any statement
made in the Disclosure Schedule or any certificate furnished by the Companies
pursuant to this Agreement or any Ancillary Agreement, when taken together,
contains any untrue statement of a material fact, or omits to state any material
fact necessary in order to make the statements contained herein or therein, in
the light of the circumstances under which they were made, not misleading.

 

-30-



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties of the Purchaser

The Purchaser hereby represents and warrants to the Sellers as follows:

4.01. Organization, Standing and Power. The Purchaser is a corporation, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease and
operate its properties and carry on its business.

4.02. Authority; Execution and Delivery; and Enforceability.

(a) The Purchaser has full power and authority to execute this Agreement and the
Ancillary Agreements to which it is a party and to consummate the Sale and the
other transactions contemplated hereby and thereby. The execution and delivery
by the Purchaser of this Agreement and the Ancillary Agreements to which it is a
party and the consummation by Purchaser of the Sale and the other transactions
contemplated hereby and thereby have been duly authorized by all necessary
limited liability company action.

(b) This Agreement has been duly and validly executed and delivered by the
Purchaser and (assuming due authorization, execution and delivery by the other
parties hereto) constitutes a legal, valid and binding obligation of the
Purchaser, and the Ancillary Agreements to which the Purchaser is a party, when
executed and delivered by the Purchaser will be duly and validly authorized,
executed and delivered by the Purchaser and (assuming due authorization,
execution and delivery by the other parties thereto) will be the legal, valid
and binding obligation of the Purchaser, in each case enforceable in accordance
with its terms, except as limited by the Bankruptcy and Equity Exception.

4.03. No Conflicts; Consents. Except as set forth in Schedule 4.03 hereto, no
Consent of any Governmental Entity is or has been required on the part of the
Purchaser in connection with the execution and delivery of this Agreement or the
consummation of the Sale and other transactions contemplated hereby, other than
such Consents that if not obtained or made would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to consummate the Sale and the other transactions
contemplated hereby or which have been obtained.

4.04. Litigation. There are not any (a) outstanding Judgments against the
Purchaser, or (b) Proceedings pending or, to the Knowledge of Purchaser,
threatened against the Purchaser that, in any case, individually or in the
aggregate, have had or would reasonably be expected to have a material adverse
effect on the ability of the Purchaser to perform its obligations under this
Agreement or on the ability of the Purchaser to consummate the transactions
contemplated hereby.

4.05. Broker’s Fees. The Purchaser has no Liability to pay any fees or
commissions to any broker, finder or agent with respect to this Agreement or the
Sale or the other transactions contemplated by this Agreement that could result
in any Liability being imposed on the Companies.

 

-31-



--------------------------------------------------------------------------------

4.06. Solvency. Both before and after giving effect to the Sale and the other
transactions contemplated hereby, each of the Purchaser and its designee under
Section 1.01 is solvent (in that both the fair value of such Person’s assets
will not be less than the sum of such Person’s debts and that the present fair
saleable value of such Person’s assets will not be less than the amount required
to pay such Person’s probable Liability on such Person’s recourse debts as they
mature or become due) and will not have incurred and does not plan to incur
debts beyond such Person’s ability to pay as they mature or become due.

ARTICLE V

Covenants

5.01. Publicity. No party to this Agreement shall directly or indirectly make
any public announcement or statement regarding this Agreement, the Ancillary
Agreements or the transactions contemplated hereby or thereby without the prior
consent of the Purchaser, in the case of an announcement or statement by the
Companies or the Sellers, or the Sellers, in the case of an announcement by the
Purchaser, such consent not to be unreasonably withheld, except as such release
or announcement may be required by Law or the rules or regulations of any United
States or foreign securities exchange or automated quotation system, in which
case the party required to make the release or announcement shall allow the
other party reasonable time to comment on such release or announcement in
advance of such issuance.

5.02. Further Assurances. From time to time, as and when requested by any party,
each party shall execute and deliver, or cause to be executed and delivered, all
such documents and instruments and shall take, or cause to be taken, all such
further or other actions, as such other party may reasonably deem necessary or
desirable to consummate the transactions contemplated by this Agreement,
including, in the case of the Sellers, executing and delivering to the Purchaser
or its designee such assignments, deeds, bills of sale, consents and other
instruments as the Purchaser or its counsel may reasonably request as necessary
or desirable for such purpose.

5.03. Solicitation or Hiring of Employees; Non-competition.

(a) For a period of five (5) years after the Closing Date, each of the Sellers
shall not, and shall cause each of his or its Affiliates not to, directly or
indirectly (i) solicit or recruit for employment, or employ, receive or accept
the performance of services by, any employee of the Companies, (ii) cause,
induce or encourage any client, customer, supplier, or licensor of the Companies
or any other Person who has a business relationship with either of the
Companies, to terminate or modify any such relationship or (iii) solicit or
encourage any employee of the Companies to leave the employment of the
Companies, except in the case of this clause (iii) for (A) general solicitations
of employment by the Seller or his or its Affiliates (including solicitations
through employee search firms or similar agents) not specifically directed
towards employees of the Companies and (B) solicitations of former employees of
the Companies whose employment was terminated by the Purchaser, the Companies or
any of their respective Affiliates. The parties acknowledge and agree for the
avoidance of doubt that the Related Persons shall be deemed to be Affiliates of
the Seller for purposes of this Section 5.03.

 

-32-



--------------------------------------------------------------------------------

(b) Each of the Sellers agree that except on behalf of the Purchaser and its
Affiliates (including, without limitation, the Companies) and except as provided
below, for a period of five (5) years after the Closing Date, such Seller will
not directly or indirectly engage in the business of acquiring, brokering,
securitizing, or servicing direct to consumer Structured Settlements and annuity
cash flows (a “Competing Business”). For the avoidance of doubt, the parties
expressly agree and acknowledge that nothing in this Section 5.03(b) shall in
any way be deemed to limit each Seller’s right or ability to own, directly or
indirectly, up to two percent (2%) of the outstanding capital stock of any
publicly-traded company engaged in a Competing Business.

(c) From and after the Closing Date, each of the Sellers shall not and shall
cause his or its Affiliates not to, directly or indirectly, disclose, reveal,
divulge or communicate to any Person other than authorized officers, directors
and employees of the Purchaser and its Affiliates (including, without
limitation, the Companies) or use or otherwise exploit for their own benefit or
for the benefit of anyone other than the Purchaser, any CBC Confidential
Information. The Sellers shall not have any obligation to keep confidential (or
cause their Affiliates to keep confidential) any CBC Confidential Information if
and to the extent disclosure thereof is specifically required by Applicable Law;
provided, however, that in the event disclosure is required by Applicable Law,
the Sellers shall, to the extent reasonably possible, provide the Purchaser with
prompt notice of such requirement prior to making any disclosure so that the
Purchaser may seek an appropriate protective order.

(d) If any provision contained in this Section shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the parties
that if any of the restrictions or covenants contained herein is held to cover a
geographic area or to be for a length of time which is not permitted by
Applicable Law, or in any way construed to be too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
Applicable Law, a court of competent jurisdiction shall construe and interpret
or reform this Section to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under such Applicable Law.
The Sellers agree that the Purchaser shall be entitled to seek injunctive relief
requiring specific performance by the Sellers of this Section, and each of the
Sellers consents to the entry thereof.

5.04. Release by Sellers.

(a) Effective as of the Closing Date, each of the Sellers, on his or its own
behalf and on behalf of his or its assigns, successors and legal representatives
and any and all Persons or entities claiming by or through any of the foregoing
(collectively, the “Releasing Parties”), hereby irrevocably and forever waives,
discharges, releases and gives up any and all Released Claims (as defined below)
against the Companies and each of its past, present and future managers,
officers and members, equity holders, agents, attorneys and employees, and the
respective personal representatives, successors, assigns, agents and Affiliates
of each of the foregoing (collectively, the “Released Parties”), which such
Releasing Parties ever had, now have or hereafter can, shall or may have against
the Released Parties.

 

-33-



--------------------------------------------------------------------------------

(b) For purposes hereof, “Released Claims” means any and all claims, debts,
liabilities, obligations, Liens, dues, demands, damages, losses, actions, causes
of action, rights, suits, judgments, costs and expenses of whatever nature or
character, charges, accounts, covenants, controversies, Contracts, agreements
and promises of any kind, known or unknown, suspected or unsuspected, accrued or
unaccrued, matured or unmatured, absolute or contingent, determined or
speculative, both in Law and in equity, arising out of or related to any matter,
event, fact, act, omission, cause or thing which existed, arose, or occurred on
or prior to the Closing Date (collectively, “Claims”); provided, however, that
the Released Claims shall not include any obligations or Liabilities of the
Released Parties to the Releasing Parties arising under (i) this Agreement or
any Ancillary Agreement or (ii) under the Organizational Documents of the
Companies with respect to the indemnification of any Releasing Party, or similar
or related rights, for any actions taken or omitted to be taken by such
Releasing Party as a manager and/or officer of either Company prior to the date
of hereof, to the extent and only to the extent that the matters underlying such
indemnification claim do not constitute a breach of any representation or
warranty contained in this Agreement.

(c) By executing this Agreement, the Sellers will be entering into a binding
agreement with the Released Parties and will be agreeing to the terms and
conditions set forth herein. The provisions of this Section 5.04 shall apply
even if such Released Claims were caused, in whole or in part, by any act,
omission, negligence, gross negligence, breach of Contract, intentional conduct,
violation of statute or common law, fraud, breach of warranty, tort or conduct
of any type by any of the Released Parties. The release contained in this
Section 5.04 shall preclude the Releasing Parties from bringing or prosecuting
any Released Claim against any future successor or assign of any Released Party.

(d) Each of the Sellers, on his or its own behalf and on behalf of the other
Releasing Parties, understands and acknowledges that he or it may discover facts
different from, or in addition to, those which he knows or believes to be true
with respect to any Released Claim, and agrees that this Section 5.04 shall be
and remain effective in all respects notwithstanding any subsequent discovery of
different and/or additional facts. For the purpose of implementing a full and
complete release, each Seller expressly acknowledges that the releases such
Seller gives in under this Section 5.04 are intended to include, without
limitation, Released Claims that such Seller did not know or suspect to exist in
such Seller’s favor as of the Closing Date, and that the consideration given by
the Purchaser under this Agreement and the Ancillary Agreements was also for the
release of such Released Claims and contemplates the extinguishment of any such
unknown Released Claims.

(e) Each of the Sellers, on his or its own behalf and on behalf of the other
Releasing Parties, hereby irrevocably covenants to refrain from asserting or
assisting in the assertion of any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against any of the Released
Parties based upon any Released Claim, unless compelled by subpoena or otherwise
under Applicable Law.

 

-34-



--------------------------------------------------------------------------------

5.05. Resignation of Managers and Officers; Powers of Attorney; Licenses. Prior
to the Closing Date, the Companies shall:

(a) cause each member of the board of managers of each of the Companies and each
officer of each of the Companies to execute and deliver letters of resignation
and a release of claims to fees or expenses, effective as of the Closing (other
than any such resignations that the Purchaser designates by written notice to
the Companies to be unnecessary);

(b) unless otherwise requested in writing by the Purchaser, revoke any power of
attorney granted in respect of the Companies to any Person; and

(c) cause any Permit related to the Companies or its business that is registered
or held in the name of any Person other than the Companies to be transferred as
of the Closing into the name designated by the Purchaser. In the event that any
such transfer would reasonably be anticipated to result in the incurrence of
charges or other fees, then such charges and/or fees shall be the responsibility
of the Companies, and the Companies shall take such actions as are necessary to
pay such charges and/or fees prior to Closing.

5.06. Confidentiality. Subject to the requirements of Applicable Law, all
non-public information regarding the Sellers and their Affiliates and their
business and properties that is disclosed in connection with the negotiation,
preparation or performance of this Agreement (including, without limitation, any
and all financial information provided by the Sellers to the Purchaser) shall be
confidential and shall not be disclosed by the Purchaser to any other Person,
except the Purchaser’s representatives and lenders for the purpose of
consummating the transaction contemplated by this Agreement.

5.07. Key Main Insurance. At the reasonable request of the Purchaser following
Closing, each of William Skyrm and James Goodman will submit to an insurance
medical examination and will complete other appropriate documentation in
connection with the Companies’ efforts to obtain up to Five Million Dollars
($5,000,000) of “key man” life insurance coverage for each of William Skyrm and
James Goodman with an insurer and on terms reasonably acceptable to the
Purchaser.

5.08. Limitation on Distribution by Holding Company. Sellers agree that until
the final Purchase Price has been determined and any required payments have been
made between the Purchaser and the Sellers pursuant to Section 1.06(e), the
Holding Company shall withhold Two Hundred Fifty Thousand Dollars ($250,000) of
the Purchase Price from distribution to its members.

Names. Neither the Holding Company nor any Subsidiary of the Holding Company
other than the Companies shall be entitled to use the name “CBC Settlement
Funding” or variations thereof as corporate or business names or titles anywhere
in the world from and after the Closing Date. As soon as practicable following
the Closing, the Holding Company shall, and shall cause any Subsidiary to,
undertake and promptly pursue all necessary action to change each such entity’s
business and corporate names to new names bearing no resemblance to any of its
present names so as to permit the use of such names the Purchaser and the
Companies.

 

-35-



--------------------------------------------------------------------------------

Amendment to Loan Agreement. Following the Closing, the parties shall cooperate
in good faith to seek an amendment the Loan Agreement to address the matters set
forth in the consent to be delivered at Closing by Firstrust Bank.

5.11. Landlord Consent. Within thirty (30) days of Closing, the Sellers shall
deliver to the Purchaser, in form and substance reasonably satisfactory to the
Purchaser, from the Management Company’s landlord under the lease of the
premises located at 1 West First Avenue, Conshohocken, Pennsylvania, such
landlord’s consent to (i) the acquisition of the Membership Interests of the
Companies pursuant to this Agreement, and (ii) the contemplated merger of the
Management Company into the Operating Company.

ARTICLE VI

Closing Conditions

6.01. Conditions Precedent to Obligations of the Purchaser. The obligation of
the Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions precedent (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by Applicable Law):

(a) Representations and Warranties. The representations and warranties of the
Companies and the Sellers set forth in this Agreement that are qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects (other than the Fundamental
Representations, which representations and warranties shall be true and
correct), in each case, as of the date of this Agreement and as of the Closing
as though made at and as of the Closing, except to the extent such
representations and warranties expressly speak as of an earlier date (in which
case such representations and warranties qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date).

(b) Covenants. The Sellers and the Companies shall have performed and complied
in all material respects with all covenants, obligations and agreements required
in this Agreement.

(c) Orders. There shall not be in effect any Order by a Governmental Entity of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby.

(d) CBC Material Adverse Effect. There shall not have been or occurred any
event, change, occurrence or circumstance that, individually or in the aggregate
with any such events, changes, occurrences or circumstances, has had or could
reasonably be expected to have a CBC Material Adverse Effect.

(e) Proceedings. No Proceedings shall have been instituted or threatened or
claim or demand made against any of the Sellers, the Companies or the Purchaser,
seeking to restrain or prohibit, or to obtain substantial damages with respect
to, the consummation of the transactions contemplated hereby.

 

-36-



--------------------------------------------------------------------------------

(f) Consents. The Sellers and the Companies shall have obtained all of those
Consents listed on Schedule 6.01(g), in form and substance reasonably
satisfactory to the Purchaser (the “Required Consents”) and copies thereof shall
have been delivered to the Purchaser.

(g) Closing Deliveries. The Purchaser shall have received the items listed in
Section 1.03(a).

(h) Release of Liens. All Liens other than Permitted Liens on the assets or
properties of the Companies shall have been released in form and substance
reasonably satisfactory to the Purchaser.

6.02. Conditions Precedent to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions precedent (any or all of which may be waived by the Sellers
in whole or in part to the extent permitted by Applicable Law):

(a) Representations and Warranties. The representations and warranties of the
Purchaser set forth in this Agreement qualified as to materiality shall be true
and correct, and those not so qualified shall be true and correct in all
material respects, in each case, as of the date of this Agreement and as of the
Closing as though made at and as of the Closing, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date).

(b) Covenants. The Purchaser shall have performed and complied in all material
respects with all covenants, obligations and agreements required by this
Agreement to be performed or complied with by the Purchaser on or prior to the
Closing Date.

(c) Orders. There shall not be in effect any Order by a Governmental Entity of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby.

(d) Consents. The Purchaser shall have obtained or made any other Consent with
any Governmental Entity required to be obtained or made by the Purchaser in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

(e) Penn Funding Loan Agreement. The Penn Funding Loan Agreement, and all
agreements and instruments required to be executed and delivered in connection
therewith, shall have been executed and delivered to the Operating Company
effective on the Closing Date.

(f) Closing Deliveries. The Companies and the Sellers shall have received the
items listed in Section 1.03(b).

 

-37-



--------------------------------------------------------------------------------

ARTICLE VII

Certain Tax Matters

7.01. Tax Indemnification.

(a) The Sellers shall, jointly and severally, indemnify and hold the Purchaser,
the Companies, and each Affiliate of the Purchaser harmless from and against any
Loss attributable (without duplication) to (i) all Taxes (or the non-payment
thereof) of the Companies for all Pre-Closing Tax Periods, (ii) all Taxes of any
member of an affiliated, consolidated, combined, or unitary group of which the
Companies is or was a member on or prior to the Closing Date, including pursuant
to Treasury Regulation Section 1.1502-6 or any analogous or similar state,
local, or foreign Law, (iii) any and all Taxes of any Person (other than the
Companies) imposed on the Companies as a transferee or successor, by Contract or
pursuant to any Law, which Taxes relate to an event or transaction occurring
before the Closing Date; and (iv) any breach of the representations or
warranties made by the Companies in Section 3.15 of this Agreement or in any
certificate delivered pursuant hereto or thereto.

(b) Any indemnity payment required to be paid in respect of a Tax matter shall
be paid within ten (10) days after the Purchaser makes written demand upon the
Sellers, but in no case earlier than five (5) Business Days prior to the date on
which the relevant Taxes are required to be paid to the relevant Taxing
Authority (including as estimated Tax payments) subject to the Purchaser’s right
under Section 8.04(f).

(c) The indemnification provisions in this ARTICLE VII relating to Taxes shall
survive the Closing until sixty (60) days after the expiration of the applicable
statute of limitations (after giving effect to any waiver, mitigation or
extension thereof).

(d) Procedures Relating to Indemnification of Tax Claims. Reasonably promptly
after the Purchaser becomes aware of the existence of a Tax issue that may give
rise to an indemnification claim under Section 7.01(a) (a “Tax Controversy”)
against the Sellers, the Purchaser shall notify the Sellers of the Tax
Controversy, and thereafter shall promptly forward to the Sellers copies of
notices and communications with a Taxing Authority relating to such Tax
Controversy; provided, however, that the failure to forward such notices and
communications to the Sellers shall not release the Sellers from any of their
obligations under Section 7.01(a) except to the extent that they are materially
prejudiced by such failure. The Sellers shall be entitled to control and shall
have sole discretion in handling, settling or contesting any audit inquiry,
information request, audit proceeding, suit, contest or any other action (a “Tax
Proceeding”) with respect to a Tax Controversy, provided that the Sellers shall
not settle any Tax Controversy without obtaining the Purchaser’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed. Any
reasonable out-of-pocket expenses incurred by the Sellers in handling, settling
or contesting a Tax Controversy shall be borne by the Sellers.

 

-38-



--------------------------------------------------------------------------------

7.02. Straddle Period. In the case of any Straddle Period, the amount of any
Taxes based on or measured by income or receipts of the Companies for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date (and for such purpose, the
Taxable period of any partnership or other pass-through entity in which the
Companies hold a beneficial interest shall be deemed to terminate at such time)
and the amount of other Taxes of the Companies for a Straddle Period that
relates to the Pre-Closing Tax Period shall be deemed to be the amount of such
Tax for the entire Taxable period multiplied by a fraction the numerator of
which is the number of days in the Taxable period ending on the Closing Date and
the denominator of which is the number of days in such Straddle Period.

7.03. Responsibility for Filing Tax Returns. The Purchaser shall prepare or
cause to be prepared and file or cause to be filed at the Purchaser’s expense
all Tax Returns for the Companies that are filed after the Closing Date,
provided that the Sellers shall prepare and file, at the Seller’s expense, Tax
Returns for the Companies for all taxable periods which end on or prior to the
Closing Date, provided, further, however, that the Purchaser shall have the
right, but not the obligation, to review, audit and approve the Tax Return.

7.04. Cooperation on Tax Matters.

(a) The Sellers and the Purchaser shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns and any audit, litigation, or other proceeding with respect to Taxes.
Such cooperation shall include, but shall not be limited to, the retention and
(upon the other party’s request) the provision of records and information which
are reasonably relevant to any such audit, litigation, or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Sellers and
the Purchaser agree (i) to retain all books and records with respect to Tax
matters relating to any Taxable period beginning before the Closing Date until
the expiration of the statute of limitations (including any extensions thereof)
of the respective Taxable periods, and to abide by all record retention
agreements with any Taxing Authority, and (ii) to give the other party
reasonable written notice prior to transferring, destroying, or discarding any
such books and records and, if the Purchaser or the Sellers, as the case may be,
so requests, the Purchaser or the Sellers shall be allowed to take possession of
such books and records.

(b) The Sellers and the Purchaser further covenant and agree, upon request, to
use their best efforts to obtain any certificate or other document from any
Taxing Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

(c) The Sellers and the Purchaser further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to Code Sections 6043 and 6043A and any Treasury Regulations
promulgated thereunder.

7.05. Tax-Sharing Agreements. Any Tax sharing agreement with respect to or
involving the Companies shall terminate as of the Closing Date and, after the
Closing Date, the Companies shall not have any rights or obligations under any
such Tax sharing agreement.

7.06. Certain Taxes. The Sellers and the Purchaser shall each pay or cause to be
paid fifty percent (50%) of any transfer, documentary, sales, purchase, use,
stamp, registration, recording, or similar Tax or fee, if any, under Applicable
Law arising out of or resulting from the consummation of the transactions
contemplated by this Agreement.

 

-39-



--------------------------------------------------------------------------------

ARTICLE VIII

Indemnification

8.01. Survival Periods.

(a) Representations and Warranties. The representations and warranties of the
parties set forth in this Agreement or in any certificate, document or other
instrument delivered by or on behalf of a party pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
terminate at 11:59 p.m. (Eastern time) on the date that is eighteen (18) months
after the Closing Date, except, in all cases, with respect to any Loss, claim or
breach of which any Indemnified Party shall have provided written notice to the
Indemnifying Party prior to such time, and except that the representations and
warranties (i) set forth in Section 3.15 (Taxes) shall be exclusively subject to
indemnification to the extent provided in ARTICLE VII; (ii) set forth in
Sections 2.01 (Organization and Authority; Enforceability), 2.02 (Beneficial
Ownership), 2.04 (Broker’s Fees), 3.01(a) (Organization and Standing; Books and
Records), 3.02 (Membership Interests), 3.04 (Authority; Execution and Delivery;
Enforceability), 3.24 (Financial Advisors), 3.26(b) and 3.26(c) (Structured
Settlement Activities) and in any certificate, document or other instrument
delivered by the Sellers or on behalf of the Companies with respect to such
representations and warranties (collectively, the “Fundamental Representations”)
shall survive the Closing until the expiration of the applicable statute of
limitations and (iii) set forth in Sections 4.01 (Organization, Standing and
Power), 4.02 (Authority; Execution and Delivery; and Enforceability) and 4.05
(Broker’s Fees) shall survive the Closing until the expiration of the applicable
statute of limitations. The survival period of each representation or warranty
as provided in this Section 8.01 is hereinafter referred to as the “Survival
Period.”

(b) Covenants. The respective covenants, agreements and obligations of the
parties set forth in this Agreement or in any certificate, document or other
instrument delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement, any investigation by or on behalf of any party
hereto, and the Closing without limitation and shall terminate on the expiration
of all applicable statutes of limitation (as the same may be extended or
waived), except as otherwise expressly set forth in this Agreement or in such
certificate, document or other instrument delivered pursuant to this Agreement.

(c) Effect of Survival Periods. The Survival Periods are intended to operate
only as the time periods within which a party must deliver to the other party a
written notice of a Loss, claim or breach, and following such delivery the
notifying party shall be entitled to pursue its available remedies with respect
thereto pursuant to the provisions of and subject to the limitations in this
Agreement regardless of the Survival Periods set forth in this Section 8.01.

 

-40-



--------------------------------------------------------------------------------

8.02. Indemnification by the Sellers.

(a) Subject to the terms and conditions of this ARTICLE VIII, after the Closing
Date, the Sellers shall jointly and severally indemnify the Purchaser and its
directors, officers, employees, Affiliates (including the Companies),
stockholders, agents, attorneys, representatives, successors and permitted
assigns (collectively, the “Purchaser Indemnified Parties”) and hold each of
them harmless from and against, any and all Losses suffered or incurred by such
Purchaser Indemnified Party resulting from:

(i) any breach of any of the representations or warranties made by the Sellers
or the Companies in this Agreement (other than (x) those set forth in ARTICLE
II, which are subject to Section 8.02(b), and (y) those set forth in
Section 3.15, which are subject to ARTICLE VII) or in any certificate delivered
by or on behalf of, the Sellers or the Companies pursuant hereto (disregarding
for purposes of this Section 8.02(a)(i), any “material,” “in all material
respects,” “CBC Material Adverse Effect,” or similar qualification contained
therein or with respect thereto solely for purposes of calculating Losses, but
not for determining whether a breach has occurred).

(b) Subject to the terms and conditions of this ARTICLE VIII, after the Closing
Date, the Sellers shall severally, but not jointly (other than in the case of
the Holding Company, in which case Sellers shall jointly and severally),
indemnify the Purchaser Indemnified Parties and hold each of them harmless from
and against, any and all Losses suffered or incurred by such Purchaser
Indemnified Party resulting from:

(i) any breach of any of the representations or warranties made by the Sellers
under ARTICLE II;

(ii) any uninsured claim for indemnification under the Companies Organizational
Documents arising out of or relating to events or circumstances that occurred
prior to the Closing.; and

(iii) any breach of any covenant, obligation or other agreement on the part of
the Sellers under this Agreement.

(c) “Losses” shall mean any and all claims, losses, royalties, liabilities,
damages (including solely with respect to Third Party Claims and not with
respect to any other claims, special, exemplary or similar damages awarded to
such third Person), deficiencies, Taxes, interest and penalties, costs and
expenses, including reasonable attorneys’ fees and expenses, and expenses of
investigation and defense. Notwithstanding anything herein to the contrary, and
except in connection with an award of damages in a Third Party Claim in respect
of which Purchaser Indemnified Parties are entitled to indemnification
hereunder, in no event shall any party hereto be liable pursuant to ARTICLE VII
or ARTICLE VIII for any punitive damages.

(d) Except with respect to Losses arising from claims for any misrepresentation
or breach of any Fundamental Representation or Losses arising under
Section 8.02(b)(ii), the Purchaser Indemnified Parties will not be entitled to
indemnification for Losses with respect to the matters described in Section 8.02
for any Loss until the total of all Losses in the aggregate exceeds Seventy-Five
Thousand Dollars ($75,000) (the “Deductible”), whereupon the Purchaser
Indemnified Parties will be indemnified for Losses. Except with respect to
Losses arising from claims for misrepresentation or breach of any of any
Fundamental Representation or Losses arising under Section 8.02(b)(ii), the
Sellers’ joint maximum aggregate Liability with respect to the matters described
in Section 8.02 will be limited to an amount equal to Two Million Dollars
($2,000,000.00) (the “Cap”) and as to the Fundamental Representations or Losses
arising under Section 8.02(b)(ii), the Sellers’ joint maximum liability will be
limited to the Purchase Price. For the avoidance of doubt, any adjustment to the
Purchase Price pursuant to Sections 1.05 or 1.06 shall not be subject to the
Deductible (and shall not be applied to reduce the Deductible) or the Cap. In
addition, no Seller, other than the Holding Company, shall be liable for any
Losses pursuant to ARTICLE VII and ARTICLE VIII (i) to the extent that such
Losses are reflected in the Adjusted Incremental Asset Value and/or Adjusted
Working Capital or (ii) are in excess of one-sixth (1/6) of the Purchase Price.

 

-41-



--------------------------------------------------------------------------------

8.03. Indemnification by the Purchaser.

(a) The Purchaser hereby agrees to indemnify and hold each of the Sellers and
his or its Affiliates, agents, attorneys, representatives and assigns (the
“Seller Indemnified Parties”) harmless from and against, and pay to the Seller
Indemnified Parties the amount of any and all Losses, resulting from:

(i) the breach of any of the representations or warranties made by the Purchaser
in this Agreement or any certificate delivered pursuant hereto; and

(ii) the breach of any covenant or other agreement on the part of the Purchaser
under this Agreement.

(b) Except with respect to Losses arising from claims for any misrepresentation
or breach of any Fundamental Representation or Losses arising under
Section 8.03(a)(ii), the Seller Indemnified Parties will not be entitled to
indemnification for Losses with respect to the matters described in
Section 8.03(a) for any Loss until the total of all Losses in the aggregate
exceeds the Deductible. The Purchaser’s maximum Liability with respect to the
matters described in Section 8.03(a) will be limited to the Cap.

8.04. Indemnification Procedures.

(a) General. Any Person providing indemnification pursuant to the provisions of
this ARTICLE VIII is hereinafter referred to as an “Indemnifying Party” and any
Person entitled to be indemnified pursuant to the provisions of this ARTICLE
VIII is hereinafter referred to as an “Indemnified Party.” If an Indemnified
Party desires to bring a claim for indemnification hereunder, such Indemnified
Party shall first deliver to the Indemnifying Party a certificate (a “Claim
Certificate”) that:

(i) states that the Indemnified Party has paid or properly accrued Losses, or
reasonably anticipates that it may or will incur Liability for Losses, for which
such Indemnified Party may be entitled to indemnification pursuant to this
Agreement; and

(ii) specifies in reasonable detail, to the extent practicable and available,
the Losses included in the amount so stated, the basis for any anticipated
Liability and the nature of the misrepresentation, default, breach of warranty
or breach of covenant or claim to which each such item is related.

 

-42-



--------------------------------------------------------------------------------

(b) Objection. If the party receiving a Claim Certificate pursuant to
Section 8.04(a) (the “Claim Recipient”) in connection with a claim for
indemnification other than in connection with the Third Party Claim under
Section 8.04(c) below objects to the indemnification of an Indemnified Party in
respect of any such claim specified in the Claim Certificate, then such party
shall deliver a written notice specifying in reasonable detail the basis for
such objection and the amount in dispute to the Indemnified Party within thirty
(30) days after receipt of such Claim Certificate. Thereafter, the Claim
Recipient and the Indemnified Party shall attempt in good faith to agree upon
the rights of the respective parties for a period of not less than thirty
(30) days after receipt by the Indemnified Party of such written objection. If
the Indemnified Party and the Claim Recipient agree with respect to any of such
claims, they shall promptly prepare and sign a memorandum setting forth such
agreement. Should the Indemnified Party and the Claim Recipient fail to agree as
to any particular item or items or amount or amounts within such thirty (30) day
period, then either party shall be entitled to pursue its available remedies for
resolving its claim for indemnification.

(c) Third Party Claims.

(i) If a third party initiates a claim, demand, dispute, lawsuit or arbitration
(a “Third Party Claim”) against any Indemnified Party with respect to any matter
that the Indemnified Party might make a claim for indemnification against any
Indemnifying Party under this ARTICLE VIII, then the Indemnified Party shall
deliver a Claim Certificate with respect to such Third Party Claim and must
deliver copies of any documents served on the Indemnified Party with respect to
the Third Party Claim; provided, however, that any failure to notify the
Indemnifying Party or deliver copies will not relieve the Indemnifying Party
from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Party is materially prejudiced by such failure.

(ii) Upon receipt of the notice described in Section 8.04(c)(i), the
Indemnifying Party will have the right to defend the Indemnified Party by
conducting a diligent defense in good faith against the Third Party Claim with
counsel reasonably acceptable to the Indemnified Party, provided that it assumes
all Liability with respect to, and demonstrates to the Indemnified Party’s
reasonable satisfaction the financial ability and commitment to fund, such Third
Party Claim. If the Indemnifying Party assumes such defense in accordance with
the preceding sentence, it shall have the right, with the consent of such
Indemnified Party, which consent shall not be unreasonably withheld, to settle
all indemnifiable matters related to claims by third parties which are
susceptible to being settled; provided, however, that the Indemnifying Party’s
obligation to indemnify such Indemnified Party therefor will be fully satisfied
only by payment of money by the Indemnifying Party pursuant to a settlement
which includes a complete release of such Indemnified Party and no stipulation
or admission or that could reasonably be expected to be detrimental to the
reputation of the Indemnified Party or its Affiliates. The Indemnifying Party
shall keep such Indemnified Party apprised of the status of the claim, Liability
or expense and any resulting suit, proceeding or enforcement action, shall
furnish such Indemnified Party with all documents and information that such
Indemnified Party shall reasonably request and shall consult with such
Indemnified Party prior to acting on major matters, including settlement
discussions. Notwithstanding anything herein stated, such Indemnified Party
shall at all times have the right to fully participate in such defense at its
own expense directly or through counsel; provided, however, if the named parties
to the action or proceeding include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate under applicable standards of professional conduct as
determined by counsel for the Indemnified Party, the reasonable expense of
separate counsel for such Indemnified Party shall be paid by the Indemnifying
Party provided that such Indemnifying Party shall be obligated to pay for only
one counsel for the Indemnified Party in any jurisdiction.

 

-43-



--------------------------------------------------------------------------------

(iii) If the Indemnifying Party declines to exercise its right to defend under
Section 8.04(c)(ii), or if a diligent good faith defense is not being or ceases
to be conducted by the Indemnifying Party in accordance with
Section 8.04(c)(ii), the Indemnified Party will defend against the Third Party
Claim (with counsel selected by such Indemnified Party), and shall have the
right to compromise or settle such claim, Liability or expense (exercising
reasonable business judgment) with the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld.

(iv) Notwithstanding any provision contained herein to the contrary, the
Indemnifying Party shall not have the right to assume control of such defense
and shall pay the reasonable fees and expenses of counsel retained by the
Indemnified Party, if the claim over which the Indemnifying Party seeks to
assume control (A) seeks non-monetary relief, (B) involves criminal or
quasi-criminal allegations, (C) involves a claim to which the Indemnified Party
reasonably believes an adverse determination would have an adverse effect on any
Indemnified Party’s reputation or future business prospects, (D) involves a
claim that, upon petition by the Indemnified Party, the appropriate court rules
that the Indemnifying Party failed or is failing to vigorously prosecute or
defend or (E) involves a claim that is reasonably expected to result in
Liability to the Indemnified Party in excess of the result of (1) the Purchase
Price minus (2) the sum of all Losses specified in any then unresolved
indemnification claims made by the Purchaser Indemnified Parties pursuant to
this ARTICLE VIII.

(d) In the event any Purchaser Indemnified Party becomes entitled to
indemnification under ARTICLE VII or this ARTICLE VIII, the Purchaser
Indemnified Party shall be entitled to recover the amount directly from the
Sellers.

8.05. Other.

(a) Exclusive Remedy for Monetary Damages. Except as provided in
Section 8.05(b), the parties agree that the sole and exclusive remedy for Claims
for money damages for any matter arising under this Agreement shall be the
rights to indemnification set forth in this Agreement.

 

-44-



--------------------------------------------------------------------------------

(b) Fraud. Notwithstanding anything to the contrary in this Agreement, the
limitations and thresholds and other provisions set forth in ARTICLE VII and
this ARTICLE VIII shall not apply with respect to (i) fraud or willful
misconduct or (ii) any equitable remedy, including a preliminary or permanent
injunction or specific performance with respect to the covenants of the parties
set forth in Article V.

8.06. No Prejudice. The representations, warranties, covenants and obligations
of the Purchaser, the Companies and the Sellers, and the rights and remedies
that may be exercised by the Indemnified Parties based on such representations,
warranties, covenants and obligations, will not be limited or affected by any
investigation conducted by an Indemnified Party with respect to, or any
Knowledge acquired (or capable of being acquired) by an Indemnified Party at any
time, whether before or after the execution and delivery of this Agreement or
the Closing, with respect to the accuracy or inaccuracy of or compliance with or
performance of any such representation, warranty, covenant or obligation, and no
Indemnified Party shall be required to show that it relied on any (and each
indemnified party shall be deemed to have relied on each) such representation,
warranty, covenant or obligation in order to be entitled to indemnification
pursuant to this ARTICLE VIII. The waiver by a party of any of the conditions
set forth in ARTICLE VI will not affect or limit the provisions of ARTICLE VII
or this ARTICLE VIII.

8.07. Tax Treatment of Indemnity Payments. The Sellers and the Purchaser agree
to treat any indemnity payment made pursuant to ARTICLE VII or this ARTICLE VII
as an adjustment to the Purchase Price for all income tax purposes. If,
notwithstanding the treatment required by the preceding sentence, any
indemnification payment under ARTICLE VII or this ARTICLE VIII (including this
Section 8.07) is determined to be taxable to the party receiving such payment by
any Taxing Authority, the paying party shall also indemnify the party receiving
such payment for any Taxes incurred by reason of the receipt of such payment and
any Losses incurred by the party receiving such payment in connection with such
Taxes (or any asserted deficiency, claim, demand, action, suit, proceeding,
judgment or assessment, including the defense or settlement thereof, relating to
such Taxes).

8.08. Contribution. Each of the Sellers hereby waives and releases on behalf of
the Indemnifying Parties any and all rights that any Indemnifying Party or any
of its Affiliates may have under this Agreement or otherwise to assert claims of
contribution against the Purchaser or the Companies. Notwithstanding anything to
contrary contained herein or in any other agreement, effective as of the
Closing, each of the Sellers also hereby waives and releases on behalf of the
Indemnifying Parties any and all rights that any Indemnifying Party may have
under this Agreement, any Ancillary Agreement, any other agreement, any
organizational document or otherwise for indemnification, contribution, or
reimbursement from the Purchaser or the Companies with respect to any matter
that gives rise to a Loss, provided that the releases by the Sellers under this
Section 8.08 shall not include any obligations or Liabilities of the Purchaser
or the Companies to the Sellers with respect to any of the indemnification
obligations of the Purchaser under ARTICLES VII and VIII.

 

-45-



--------------------------------------------------------------------------------

ARTICLE IX

General Provisions

9.01. Fees and Expenses. Except as otherwise agreed in writing by the parties,
all costs and expenses incurred in connection with this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such costs and expenses whether or not the Sale
is consummated.

9.02. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Notwithstanding the foregoing, the Purchaser may assign this Agreement,
without obtaining the consent of any other party hereto, to (i) any Affiliate of
the Purchaser; (ii) any Lender to the Purchaser or such Affiliate, solely as
collateral security or (iii) any Person that acquires a majority of the Equity
Interests or all or substantially all of the assets of the business of the
Companies or the Purchaser or any of their respective successors. No assignment
of this Agreement or of any rights or obligations hereunder may be made by the
Sellers or the Companies without the prior written consent of the Purchaser and
any attempted assignment without the required consents shall be void.

9.03. No Third-Party Beneficiaries. Except as provided in Section 5.05, this
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the parties hereto.

9.04. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing, shall be delivered either in person, by
facsimile (which is confirmed) or other electronic means, by overnight air
courier or by certified or registered mail, and shall be deemed to have been
duly given and to have become effective (a) upon receipt if delivered in person
or by facsimile, e-mail or other electronic means calculated to arrive on any
Business Day prior to 5:00 p.m., Eastern time, or on the next succeeding
Business Day if delivered on a non-Business Day or after 5:00 p.m., Eastern
time, (b) one (1) Business Day after having been delivered to a
nationally-recognized courier for overnight delivery (with written confirmation
of delivery), or (c) three (3) Business Days after having been deposited in the
mails as certified or registered mail, return receipt requested, all fees
prepaid, directed to the parties or their assignees at the following addresses
(or at such other address as shall be given in writing by a party hereto):

if to the Purchaser,

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

Attn: Gary Stern

 

-46-



--------------------------------------------------------------------------------

with a copy to:

Lowenstein Sandler LLP

65 Livingston Avenue

Roseland, New Jersey 07068

Facsimile: 973.597.2307

Attn: Daniel Barkin, Esq.

and

if to the Sellers, to the Seller Representative at the address set forth on the
signature pages hereto, with a copy to:

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

Facsimile: 215.701.2471

Attn: Steven N. Haas, Esq.

9.05. Interpretation; Exhibits and Schedules. The headings contained in this
Agreement, in any Exhibit or Schedule hereto are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall have the meaning as defined in this Agreement. When a
reference is made in this Agreement to a Section, Exhibit or Schedule, such
reference shall be to a Section of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated. All amounts payable hereunder shall be paid in U.S.
Dollars. All references to currency set forth herein shall be for U.S. Dollars.

9.06. Entire Agreement; Amendments and Waivers. This Agreement (including the
Schedules and Exhibits hereto), and the Ancillary Agreements represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements, arrangements and
undertakings, both written and oral, between the parties, or any of them, with
respect to the subject matter of this Agreement. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties.

9.07. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

-47-



--------------------------------------------------------------------------------

9.08. Jurisdiction; Waiver of Jury Trial.

(a) Each party to this Agreement hereby (a) agrees that any litigation,
proceeding or other legal action brought in connection with or relating to this
Agreement or any matters or transactions contemplated hereby shall be brought
heard and determined exclusively in courts of the State of New Jersey,
(b) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any matters or transactions contemplated by this Agreement in
any other court, (c) consents and irrevocably submits itself to personal
jurisdiction in connection with any such litigation, proceeding or action in any
such court described in clause (a) of this Section 9.08, as well as to the
jurisdiction of all courts to which an appeal may be taken from such court, and
to service of process upon it in accordance with the rules and statutes
governing service of process, (d) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from such
courts, and (e) expressly waives to the fullest extent permitted by Law any
objection that it may now or hereafter have to the venue of any such litigation,
proceeding or action in any such court or that any such litigation, proceeding
or action was brought in an inconvenient forum.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREE AND
CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

9.09. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement were not performed
in accordance with its specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement.

9.10. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws of the State of New Jersey applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

9.11. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

 

-48-



--------------------------------------------------------------------------------

9.12. Seller Representative. By the execution and delivery of this Agreement,
each of the Sellers hereby irrevocably constitutes and appoints William J.
Skyrm, as the true and lawful agent and attorney-in-fact (collectively, the
“Seller Representative”) of the Sellers with full power of substitution to act
in the name, place and stead of the Sellers with respect to the Sale, and to act
on behalf of the Sellers in any litigation or other proceeding involving this
Agreement, to do or refrain from doing all such further acts and things, and to
execute all such documents as the Seller Representative shall deem necessary or
appropriate in connection with the transactions contemplated by this Agreement,
including, without limitation, the power:

(a) to act for the Sellers with regard to matters pertaining to indemnification
referred to in this Agreement, including the power to compromise any indemnity
claim on behalf of the Sellers and to transact matters of litigation;

(b) to execute and deliver all amendments, waivers, Ancillary Agreements,
instruments of transfer, certificates and documents that the Seller
Representative deems necessary or appropriate in connection with the
consummation of the transactions contemplated by this Agreement;

(c) to receive funds, make payments of funds, and give receipts for funds;

(d) to receive funds for the payment of expenses of the Sellers and apply such
funds in payment for such expenses;

(e) to do or refrain from doing any further act or deed on behalf of the Sellers
that the Seller Representative deems necessary or appropriate in its sole
discretion relating to the subject matter of this Agreement as fully and
completely as the Sellers could do if personally present; and

(f) to receive service of process in connection with any claims under this
Agreement.

(g) The appointment of the Seller Representative shall be deemed coupled with an
interest and shall be irrevocable, and the Purchaser and any other Person may
conclusively and absolutely rely, without inquiry, upon any action of the Seller
Representative in all matters referred to herein. All notices required to be
made or delivered by the Purchaser to the Sellers described in this Agreement
shall be made to the Seller Representative for the benefit of the Sellers and
shall discharge in full all notice requirements of the Purchaser to the Sellers
with respect thereto. The Sellers hereby confirm all that the Seller
Representative shall do or cause to be done by virtue of its appointment as the
Seller Representative of the Sellers. The Seller Representative shall act for
the Seller on all of the matters set forth in this Agreement in the manner the
Seller Representative believes to be in the best interest of the Sellers and
consistent with the obligations under this Agreement, but the Seller
Representative shall not be responsible to the Sellers for any loss or damages
the Sellers may suffer by the performance of its duties under this Agreement,
other than loss or damage arising from willful violation of Law or gross
negligence in the performance of its duties under this Agreement.

 

-49-



--------------------------------------------------------------------------------

ARTICLE X

Certain Definitions

For all purposes hereof, the following terms shall have the definitions set
forth below.

(i) “Acquired Annuity” means an annuity Contract, whether fixed or
life-contingent, acquired by the Companies.

(ii) “Acquired Structured Settlements” means Structured Settlements acquired by
the Operating Company.

(iii) “Affiliate” of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

(iv) “Ancillary Agreements” means the Operating Company Operating Agreement, the
Goodman Employment Agreement, the Skyrm Employment Agreement, the Penn Funding
Loan Agreement and each other document, instrument or certificate executed by
the parties hereto in connection with the transactions contemplated by this
Agreement.

(v) “Applicable Law” means collectively, any federal, state or local
constitution or Law, or any published directive, policy or Order that is made or
given at any time or from time to time by any Governmental Entity, to which the
Companies are subject, including I.R.C. § 5891 and any applicable provision of
the Structure Settlement Protection Act, and any valid Order, verdict, judgment
or consent decree to which the Companies or their Subsidiaries are subject.

(vi) “Applicable Requirements” means collectively, (i) all Applicable Laws,
(ii) all obligations under any Contract required to be disclosed on
Schedule 3.26(a), and (iii) all other applicable requirements of any
Governmental Entity having jurisdiction.

(vii) “Blue Bell Receivables Transaction Documents” means the Asset Sale
Agreements, Note Purchase Agreements, Servicing Agreements, and Promissory Notes
between and among the Blue Bell Entities, the Companies, and various other
parties.

(viii) “Business Day” means any day of the year on which national banking
institutions in New York or Philadelphia are open to the public for conducting
business and are not required or authorized to close.

(ix) “CBC Confidential Information” means the proprietary and non-public
business plans, client lists, sales and marketing information, business and
financial plans, information regarding ongoing litigation, pricing information,
drawings, know-how, technical information, operating techniques, prototypes, and
financial data, in each case, relating to the business of the Companies or the
Companies; provided, however, CBC Confidential Information shall not include:
(i) information that is or becomes generally publicly known through properly
authorized disclosure; (ii) information that is independently developed without
the use of any Confidential Information as evidenced by written records; or
(iii) information rightfully obtained from a third party who has the right to
transfer or disclose it.

 

-50-



--------------------------------------------------------------------------------

(x) “CBC Material Adverse Effect” means any material adverse change, event,
circumstance or development with respect to, or material adverse effect on, the
business, assets, liabilities, prospects, condition (financial or other) or
results of operations of the Companies.

(xi) “CBC Permit” means any Permit necessary to own or hold under lease and
operate the business of the Companies as currently conducted.

(xii) “CBC Transaction Expenses” means the sum of the following amounts that are
incurred and unpaid by the Companies or for which any of the Companies is or
will be liable: (A) all legal, accounting, investment banking, tax and financial
advisory, data room vendor and all other fees, expenses, commissions,
obligations, bonuses or other payments of any kind of or to third parties
accrued, incurred or paid in connection with the negotiation and effectuation of
the terms and conditions of this Agreement and the transactions contemplated
hereby; (B) any fees and expenses associated with obtaining necessary or
appropriate Consents of any Governmental Entity; (C) all payments, concessions,
commissions, obligations, bonuses, fees, costs and expenses accrued, incurred or
paid by the Companies or the Sellers in connection with seeking and obtaining
the Consent of third parties in connection with this Agreement or the
transactions contemplated hereby or in seeking or obtaining any amendment,
waiver or modification of any Contract with a third Person; and (D) any fees or
expenses associated with obtaining the release and termination of any Liens
required to be released pursuant to the terms of this Agreement;

(xiii) “Companies Organizational Documents” means the Organizational Documents
of the Companies.

(xiv) “Contract” means any contract, agreement, indenture, note, bond, mortgage,
loan, instrument, lease, license, commitment or other arrangement, commitment or
obligation, whether written or oral.

(xv) “Current Assets” means the aggregate amount of the current assets of the
Companies.

(xvi) “Current Liabilities” means the aggregate amount of the current
liabilities of the Companies.

(xvii) “Equity Interests” means any and all membership, limited liability
company or other equity interests of the Companies that confer on the holder
thereof the right to receive a share of the profits and losses of, or the
distribution of assets of, the Companies, including any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

 

-51-



--------------------------------------------------------------------------------

(xviii) “Governmental Entity” means any legislative, executive, judicial,
regulatory or administrative unit of any governmental entity (multinational,
foreign, federal, state or local) or any department, commission, board, agency,
bureau, ministry, official, arbitrator (public) or other similar body exercising
executive, legislative, regulatory, administrative or judicial authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established by any of the foregoing to perform any
such functions.

(xix) “Indebtedness” means, without duplication, the following obligations of
the Companies as of a given date: (A) all obligations for borrowed money (and
including all sums due on early termination and repayment or redemption
calculated to the Closing Date), or extensions of credit (including under credit
cards, bank overdrafts and advances), (B) all obligations evidenced by bonds,
debentures, notes or other similar instruments (and including all sums due on
early termination and repayment or redemption calculated to the Closing Date),
(C) all obligations to pay the deferred purchase price of property or services,
except trade accounts payable arising in the Ordinary Course of Business,
(D) all obligations as lessee capitalized in accordance with GAAP, (E) all
obligations of others secured by a Lien on any asset, whether or not such
obligations are assumed, (F) all obligations, contingent or otherwise, directly
or indirectly guaranteeing any obligations of any other Person, (G) all
obligations to reimburse the issuer in respect of letters of credit or under
performance or surety bonds, or other similar obligations, (H) all obligations
in respect of bankers’ acceptances and under reverse repurchase agreements, and
(I) all obligations in respect of futures Contracts, swaps, other financial
Contracts and other similar obligations (determined on a net basis as if such
Contract or obligation was being terminated early on such date).

(xx) “Incremental Assets” means the Acquired Structured Settlements acquired by
the Operating Company in the Ordinary Course of Business between October 1, 2013
and the Closing Date which qualify as “Eligible Receivables” (as defined in the
Loan Agreement).

(xxi) “Knowledge” means, (a) with respect to the Sellers, the knowledge after
due inquiry of any of the Sellers, or (b) with respect to the Purchaser, the
knowledge after due inquiry of the executive officers of the Purchaser

(xxii) “Law” means any published foreign, federal, state or local law, statute,
code, ordinance, rule, regulation, Order or other requirement, including without
limitation, all Privacy Laws.

(xxiii) “Liability” means any debt, loss, damage, adverse claim, fine, penalty,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto including all fees,
disbursements and expenses of legal counsel, experts, engineers and consultants
and costs of investigation.

 

-52-



--------------------------------------------------------------------------------

(xxiv) “Lien” means any lien, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement, encumbrance or any other comparable
restriction or limitation whatsoever.

(xxv) “Loan Agreement” means that certain Loan Agreement, dated March 16, 2011,
between Firstrust Bank and the Operating Company, as amended.

(xxvi) “Net Present Value” means, with respect to each Acquired Structured
Settlement, an amount equal to the sum of the present values of all receivables
relating to such Acquired Structured Settlement, discounted at an annual rate of
five point seventy five percent (5.75%), less the amount of the Indebtedness
incurred in connection with the acquisition of such Acquired Structured
Settlement.

(xxvii) “Order” means any order, injunction, judgment, doctrine, decree, ruling,
writ, assessment or arbitration award of a Governmental Entity.

(xxviii) “Ordinary Course of Business” means the ordinary and usual course of
day-to-day operations of the business of the Companies through the date hereof
consistent with past practice.

(xxix) “Organizational Documents” means, with respect to any Person, each
instrument or other document that (i) defines the existence of such Person,
including its certificate of formation or limited partnership or articles or
certificate of incorporation, as filed or recorded with an applicable
Governmental Body, (ii) governs the internal affairs of such Person, including
its Limited Liability Company Agreement, limited liability company agreement,
operating agreement stockholders’ agreement or by-laws or (iii) governs the
voting of such Person, including any voting agreement, proxy or power of
attorney.

(xxx) “Payee” means any Person who is or was at one time entitled to receive a
payment under an Acquired Structured Settlement or an Acquired Annuity.

(xxxi) “Penn Funding Loan Agreement” means that certain loan agreement, dated
December 31, 2013, between Penn Funding, LLC and the Operating Company, as
attached hereto as Exhibit G.

(xxxii) “Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.

(xxxiii) “Personal Information” means any data or information (regardless of the
medium in which it is contained and whether in individual or aggregate form)
that (i) relates to an individual and (ii) identifies the individual such as an
individual’s full name, e-mail address, telephone number, account number, credit
or debit card number, personal identification number, health or medical
information, financial information, or one or more factors specific to physical,
psychological, mental, economic, cultural or social identity or any other unique
identifier.

 

-53-



--------------------------------------------------------------------------------

(xxxiv) “Prime Casualty Insurer” means a property and casualty insurer or other
liability insurer maintaining a rating of (i) “A-” or higher by AM Best,
(ii) “A3” or higher by Standard and Poor; provided that, if a casualty insurer
is rated by more than one of the agencies listed above, such casualty insurer
shall be deemed to have a Prime Acceptable Rating only if it has been rated by
two (2) of such agencies at the applicable level set forth above.

(xxxv) “Privacy Laws” means all Laws concerning privacy, data protection,
collection, storage, onward transfer, and use of information and data,
including, without limitation, Personal Information, health or medical
information, and financial information, collected, used, or held for use by the
Companies or by third parties having access to any of the Companies’ databases
or other records in the conduct of the business of the Companies, including,
without limitation, the FCRA; Drivers Privacy Protection Act; the
Gramm-Leach-Bliley Act of 1999; the Health Insurance Portability and
Accountability Act of 1996 as amended by the Health Information Technology for
Economic and Clinical Health Act; the European Commission Data Protection
Directive (95/46/EC) or Data Protection Act 1998 or any implementing or related
legislation of any member state in the European Economic Area (collectively, the
“Directive”); state laws governing motor vehicle records, credit reporting
agencies, private investigators, and Personal Information; and any
self-regulatory programs to which the Companies subscribe, including the Safe
Harbor Privacy Principles issued by the U.S. Department of Commerce and the
Council of Better Business Bureaus, Inc. Safe Harbor Privacy Dispute Resolution
Procedure, as such of the foregoing are in effect on the applicable date of the
representation made herein.

(xxxvi) “Remaining Indebtedness” means any Indebtedness of the Company that is
not being paid in full as of the closing out of the proceeds of the Purchase
Price or is otherwise included in calculating the net equity value of the
Companies’ Acquired Structured Settlements as of the Closing Date.

(xxxvii) “Structured Settlement” means a financial or insurance arrangement
whereby a Payee agrees to resolve a personal injury or other tort claim by
receiving periodic payments on an agreed schedule.

(xxxviii) “Subsidiary” means any Person of which (i) a majority of the
outstanding share capital, voting securities or other Equity Interests are
owned, directly or indirectly, by the Companies or (ii) the Companies are
entitled, directly or indirectly, to appoint a majority of the board of
directors, board of managers or comparable body of such Person.

 

-54-



--------------------------------------------------------------------------------

(xxxix) “Working Capital” means, as of any date, the amount equal to the Current
Assets as of such date minus the Current Liabilities as of such date, determined
on a basis consistent with the Balance Sheet Principles; provided, however, that
no amount included in the CBC Transaction Expenses or Indebtedness of the
Companies shall be included in Current Liabilities for the purpose of
calculating Working Capital.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Membership
Interest Purchase Agreement as of the date first written above.

 

PURCHASER: ASTA FUNDING, INC. By:  

/s/ Gary Stern

  Name: Gary Stern   Title: President & CEO COMPANIES: CBC SETTLEMENT FUNDING,
LLC By:  

/s/ William J. Skyrm

  Name: William J. Skyrm   Title: Manager CBC MANAGEMENT SERVICES GROUP, LLC By:
 

/s/ William J. Skyrm

  Name: William J. Skyrm   Title: President

Signature Page to Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: CBC HOLDING COMPANY, LLC By:  

/s/ William J. Skyrm

  Name: William J. Skyrm   Title: President Address: 500 Delaware Avenue, 11th
Floor PO Box 957 Wilmington, Delaware 19899 J&M VENTURES I, LLC By:  

/s/ Michael J. Skoler

  Name: Michael J. Skoler   Title: Chief Executive Officer Address: c/o Sokolove
Law, LLC 93 Worcester Street, Suite 101 Wellesley, MA 02481 Attn: Michael J.
Skoler

/s/ Michael Fink

Michael Fink Address: 830 Pennllyn Blue Bell Pike Blue Bell, PA 19422

/s/ Jim Sutow

Jim Sutow Address: 830 Penllyn Blue Bell Pike Blue Bell, PA 19422



--------------------------------------------------------------------------------

SELLERS:

/s/ David Shulman

David Shulman Address: 344 Taconic Road Greenwich, CT 06831

/s/ William J. Skyrm

William J. Skyrm Address: 6036 Cannon Hill Road Fort Washington, PA 19034

/s/ James Goodman

James Goodman Address: 234 North Ithan Ave. Villanova, PA 19085



--------------------------------------------------------------------------------

Signature Page to Membership Interest Purchase Agreement